 



Exhibit 10.27
AIR PRODUCTS AND CHEMICALS, INC.
RETIREMENT SAVINGS PLAN
AS AMENDED AND RESTATED
EFFECTIVE OCTOBER 1, 2006
Including amendments through September 30, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I PURPOSES
    1  
1.01 Purposes
    1  
ARTICLE II DEFINITIONS
    1  
2.01 Affiliated Company
    1  
2.02 After-Tax Contributions
    2  
2.03 Annual Salary
    2  
2.04 Before-Tax Contributions
    3  
2.05 Beneficiary or Beneficiaries
    3  
2.06 Board
    3  
2.07 Business Day
    3  
2.08 Catch-up Contributions
    3  
2.09 Claims Committee
    4  
2.10 Code
    4  
2.11 Company
    4  
2.12 Company Core Contributions
    4  
2.13 Company Matching Contributions
    4  
2.14 Company Stock
    4  
2.15 Core Contribution Participant
    4  
2.16 Credited Service
    4  
2.17 Deemed Election
    4  
2.18 Deferral Election
    4  
2.19 Defined Benefit Plan
    4  
2.20 Defined Contribution Plan
    5  
2.21 Distribution Event
    5  
2.22 Electing Employee
    5  
2.23 Employee
    5  
2.24 Employer
    6  
2.25 Employment Commencement Date
    6  
2.26 ERISA
    6  
2.27 Fair Market Value
    6  
2.28 Hour of Service
    6  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
2.29 Hourly Pension Plan
    8  
2.30 IGS Savings Plan
    8  
2.31 Investment Committee
    8  
2.32 Investment Vehicle
    8  
2.33 Matched Contributions
    9  
2.34 Matured Company Matching Contributions
    9  
2.35 Normal Retirement Age
    9  
2.36 Participant
    9  
2.37 Participant Contributions
    9  
2.38 Participant Investment Funds
    9  
2.39 Participating Employer
    9  
2.40 Party In Interest
    10  
2.41 Period of Severance
    10  
2.42 Plan
    10  
2.43 Plan Administrator
    10  
2.44 Plan Year
    10  
2.45 Qualified Domestic Relations Order
    11  
2.46 Reemployment Commencement Date
    11  
2.47 Retirement Plan
    11  
2.48 Retirement Program Change Effective Date
    11  
2.49 Salaried Pension Plan
    11  
2.50 Severance from Service Date
    11  
2.51 Trust Agreement
    12  
2.52 Trust Fund
    12  
2.53 Trustee
    12  
2.54 Unmatched Contributions
    12  
2.55 Unmatured Company Matching Contributions
    13  
2.56 Vice President – Human Reources
    13  
2.57 Year of Service
    13  
2.58 Years of Vesting Service
    14  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE III ELIBIBILITY, CONTRIBUTIONS, WITHDRAWALS, DISTRIBUTIONS, ROLLOVERS,
AND PLAN-TO-PLAN TRANSFERS
    15  
3.01 Eligibility and Commencement of Participation
    15  
3.02 Before-Tax, After-Tax, and Catch-up Contributions
    17  
3.03 Company Matching Contributions
    20  
3.04 Company Core Contributions
    21  
3.05 Company Core Contribution Vesting Rules
    22  
3.06 Timing of Contributions
    24  
3.07 Nondiscrimination Limitations and Corrective Measures
    24  
3.08 Withdrawals by Participants of After-Tax Contributions, Rollover
Contributions, Company Matching Contributions, Before-Tax and Catch-up
Contributions
    36  
3.09 Loans to Participants
    40  
3.10 Distributions Following Distribution Events
    43  
3.11 Distributions Pursuant to a Qualified Domestic Relations Order
    45  
3.12 Rollovers into the Plan
    45  
3.13 Plan-to-Plan Transfers; Plan Mergers
    46  
3.14 Limitation on Annual Additions to Participants’ Accounts
    47  
3.15 Application of Top-Heavy Provisions
    49  
ARTICLE IV TRUST FUND AND PARTICIPANT INVESTMENT FUNDS
    52  
4.01 Trust Agreement
    52  
4.02 Investment of Contributions in the Participant Investment Funds
    53  
4.03 Redirection of Investments of Participant Contributions
    54  
4.04 Investment of Company Matching Contributions
    55  
4.05 Participants’ Accounts
    56  
4.06 Account Statements; Investment Information
    58  
4.07 Voting, Tendering, and Similar Rights as to Company Stock
    59  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE IV-A ESTABLISHMENT OF AN EMPLOYEE STOCK OWNERSHIP PLAN
    60  
ARTICLE V MANNER OF DISTRIBUTION OF PARTICIPANT ACCOUNTS
    62  
5.01 General
    62  
5.02 Designation of Beneficiaries; Spousal Consents
    63  
5.03 Direct Rollovers
    64  
5.04 Trustee-to-Trustee Transfer
    66  
5.05 Protected Distribution Forms for Certain Transferred Balances
    66  
ARTICLE VI ADMINISTRATION
    67  
6.01 Plan Administrator
    67  
6.02 Expenses of Administration
    67  
6.03 Powers and Duties of the Plan Administrator
    68  
6.04 Powers and Duties of the Investment Committee
    70  
6.05 Benefit Claims Procedure
    72  
6.06 Fiduciaries
    75  
6.07 Adequacy of Communications; Reliance on Reports and Certificates
    76  
6.08 Indemnification
    76  
6.09 Member’s Own Participation
    76  
6.10 Elections
    77  
ARTICLE VII AMENDMENT, CORRECTION, AND DISCONTINUANCE
    77  
7.01 Right to Amend or Terminate
    77  
7.02 Corpus and Income Not to be Diverted
    79  
7.03 Merger or Consolidation of Plan
    79  
7.04 Correction
    80  
ARTICLE VIII GENERAL PROVISIONS
    80  
8.01 Nonalienation of Benefits
    80  
8.02 Payments to Minors, Incompetents, and Related Situations
    80  
8.03 Unclaimed Accounts – Trust Funds
    81  
8.04 No Guarantee of Employment
    81  
8.05 Governing Law
    81  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
8.06 Gender, Number, and Headings
    81  
8.07 Severability
    82  
8.08 Obligations of the Employer
    82  
8.09 Effective Date
    82  
8.10 Uniformed Services Employment and Reemployment Rights Act
    83  
8.11 Use of Electronic Media; Adjustment of Certain Time Periods
    86  
APPENDIX A PARTICIPANT INVESTMENT FUNDS
    A-1  
EXHIBIT I ELIGIBLE NONUNION HOURLY LOCATIONS DESIGNATED BY VICE PRESIDENT –
HUMAN RESOURCES
    I-1  
EXHIBIT II FORMS OF DISTRIBUTION AVAILABLE TO PARTICIPANTS WHO HAD AMOUNTS
TRANSFERRED TO THE PLAN FROM THE IGS SAVINGS PLAN
  II-1
EXHIBIT III PLAN ELECTIONS
  III-1
SCHEDULE I PARTICIPATING EMPLOYERS AS OF OCTOBER 1, 2006
    S-1  

v



--------------------------------------------------------------------------------



 



AIR PRODUCTS AND CHEMICALS, INC.
RETIREMENT SAVINGS PLAN
ARTICLE I
PURPOSES
     1.01 Purposes. This Plan is established to facilitate the accumulation and
investment of retirement and other savings for eligible employees and to provide
such employees with an opportunity to acquire a stock interest in Air Products
and Chemicals, Inc. (the “Company”), and is intended to be a profit-sharing plan
described in Code Section 401(a) with a cash or deferred arrangement described
in Code Section 401(k) and an employee stock ownership plan component as defined
in Code Section 4975(e), all in accordance with the terms and conditions
hereinafter set forth. Unless otherwise stated or required by applicable law,
the effective date of the current amendment and restatement shall be October 1,
2006, including amendments implemented through September 30, 2007, and shall not
be applicable to persons retiring or otherwise terminating employment with the
Company and its Affiliated Companies prior to October 1, 2006, except as
otherwise provided herein.
ARTICLE II
DEFINITIONS
          As used in this Plan, the terms listed below shall have the meanings
assigned below; provided, however, that special definitions for purposes of
Sections 3.07, 3.14, and 3.15 are contained in Paragraphs 3.07(a), 3.14(a), and
3.15(a), respectively.
     2.01 Affiliated Company means each trade or business (whether or not
incorporated) while it, together with the Company, is treated as a controlled
group of corporations (as defined in Code Section 414(b)), as under common
control (as defined in Code Section 414(c)), or as an affiliated service group
(as defined in Code Section 414(m)), or is required to be aggregated with the
Company pursuant to the

1



--------------------------------------------------------------------------------



 



regulations under Code Section 414(o); provided, however, that for purposes of
Section 3.15 of the Plan and where otherwise applicable, the modification
provided for in Code Section 415(h) shall be taken into account.
     2.02 After-Tax Contributions mean contributions made by a Participant under
Paragraph 3.02(b).
     2.03 Annual Salary means the total annual salary of a Participant, as
determined by the Employer based solely on its records, including elective
contributions made by an Employer on behalf of the Employee that are not
includible in federal taxable income under Code Section 125 or Code
Section 402(e)(3), excluding:
          (a) Discretionary bonuses or grants, including, without limitation,
income howsoever derived from any stock options or other stock awards,
scholastic aid, payments and awards for suggestions and patentable inventions,
other merit awards and expense allowances, and noncash compensation (including
imputed income);
          (b) Payments of Company Matching Contributions under Section 3.03 and
Company Core Contributions under Section 3.04 of this Plan, accruals or
distributions under this Plan, or payments, accruals, or distributions under any
severance, incentive, or welfare plan or other retirement, pension, or
profit-sharing plan of an Employer;
          (c) Overtime, commissions, mileage, shift premiums, and payments in
lieu of vacation; and
          (d) All supplemental compensation for domestic and overseas
assignments, including without limitation, premium pay, cost of living and
relocation allowances, mortgage interest allowances and forgiveness,
tax-equalization payments, and other emoluments of such service.
     In the case of a Participant who is a full-time hourly or a weekly salaried
production and maintenance employee, Annual Salary shall be determined by
multiplying his base hourly pay rate by 2,080 hours. In the case of a
Participant who is

2



--------------------------------------------------------------------------------



 



a part-time hourly employee or a part time non exempt salaried employee, Annual
Salary shall be determined by multiplying his base hourly pay by his scheduled
annual hours. Notwithstanding the above, Annual Salary means 125% of the amount
determined in accordance with the preceding two sentences for any Participant
who is employed as an over-the-road truck driver by an Employer, is paid on a
mileage and hourly basis, and whose employment is based at a liquid bulk
distribution terminal from time to time designated by the Vice President - Human
Resources and identified as a “Designated Terminal” on Exhibit I.
          Notwithstanding the above, “Annual Salary” shall not exceed the
limitation provided under Code Section 401(a)(17) as adjusted pursuant to Code
Section 401(a)(17)(B) for any Plan Year.
     2.04 Before-Tax Contributions mean contributions made by the Employer on
behalf of a Participant pursuant to the Participant’s Deferral Election under
Paragraph 3.02(a) or Deemed Election under Paragraph 3.02(d).
     2.05 Beneficiary or Beneficiaries mean the person(s), trust(s), or other
recipient(s) as determined under the provisions of Section 5.02, who or which
shall receive all amounts credited to the Participant’s Plan accounts following
the death of the Participant.
     2.06 Board means the board of directors of the Company or any Committee
thereof acting on behalf of the Board pursuant to its charter or other
delegation of power from the Board, or the Chairman of the Board acting pursuant
to a delegation of authority from the Board.
     2.07 Business Day means any day the New York Stock Exchange is open for
business.
     2.08 Catch-up Contributions mean contributions made by the Employer on
behalf of a Participant pursuant to the Participant’s Deferral Election under
Paragraph 3.02(c).

3



--------------------------------------------------------------------------------



 



     2.09 Claims Committee means the committee appointed by the Vice President
Human Resources to review and determine appeals of claims arising under the Plan
in accordance with Section 6.05.
     2.10 Code means the Internal Revenue Code of 1986, as amended from time to
time, and regulations thereunder.
     2.11 Company means Air Products and Chemicals, Inc., or any successor in
interest thereto.
     2.12 Company Core Contributions mean contributions made by the Employer
under Section 3.04.
     2.13 Company Matching Contributions mean contributions made by the Employer
under Section 3.03.
     2.14 Company Stock means common stock of the Company.
     2.15 Core Contribution Participant shall mean an Electing Employee or a
salaried Employee whose Employment Commencement Date or Reemployment
Commencement date occurs after October 31, 2004, or who otherwise becomes a
salaried Employee after such date.
     2.16 Credited Service means credited service as defined in the Salaried
Pension Plan or Hourly Pension Plan, as applicable.
     2.17 Deemed Election means a passive election to make Before-Tax
Contributions to the Plan pursuant to Section 3.02(d).
     2.18 Deferral Election means the election made by a Participant in
accordance with Section 3.02.
     2.19 Defined Benefit Plan means any Retirement Plan which does not meet the
definition of a Defined Contribution Plan.

4



--------------------------------------------------------------------------------



 



     2.20 Defined Contribution Plan means a Retirement Plan which provides for
an individual account for each participant and for benefits based solely on the
amount contributed to the participant’s account and on any income, expenses,
gains, and losses, and any forfeitures of accounts of other participants, which
may be allocated to such participant’s account. For this purpose, any
Participant’s contributions made pursuant to a Defined Benefit Plan maintained
by the Company or an Affiliated Company shall be treated as a separate Defined
Contribution Plan.
     2.21 Distribution Event means: (a) a Participant’s severance from
employment with the Company and all Affiliated Companies, death or disability,
in each case as defined by Code Section 401(k)(2)(B)(i).
     2.22 Electing Employee means an Employee who voluntarily elects to cease
accruing years of Credited Service under the Salaried Pension Plan as of the
Retirement Program Change Effective Date in order to receive Company Core
Contributions and increased Company Matching Contributions.
     2.23 Employee means (a) any salaried employee of an Employer or (b) any
non-union hourly paid employee who is employed by an Employer at one of the
locations from time to time designated by the Vice President - Human Resources
and listed on Exhibit I attached hereto and made a part hereof, as said
Exhibit I is updated from time to time; provided however, that no person shall
be an Employee if such person is a leased employee (as defined below) of an
Employer, a participant in the Supplemental Employment Program, a foreign
national on a temporary assignment to an Employer, or an employee working under
a Summer Internship Program, a Cooperative Education Program, or other temporary
or supplemental employment program of an Employer. An employee of an Employer
who is covered by a collective bargaining agreement shall not be an Employee
unless the terms of such collective bargaining agreement provide for
participation in the Plan. Notwithstanding the foregoing, if a leased employee
or an employee of an Affiliated Company becomes an Employee, his service with
the Company and Affiliated Companies prior to becoming an Employee shall be
taken into account for eligibility and vesting purposes under the Plan.

5



--------------------------------------------------------------------------------



 



The term “employee” as used herein shall mean any common law employee of the
Company or an Affiliated Company but shall exclude any person classified by the
Company as an independent contractor even if such individual is subsequently
reclassified as a common law employee by the Internal Revenue Service or any
other agency, entity, or person.
          For purposes of the preceding paragraph, a “leased employee” is any
person (other than an employee of the Employer) who pursuant to an agreement
between the Employer and any other person (leasing organization) has performed
services for the Employer (or for the Employer and related persons determined in
accordance with Code Section 414(n)(6)) on a substantially full-time basis for a
period of at least one year, and such services are performed under primary
direction or control by the Employer.
     2.24 Employer means the Company and/or any Participating Employer, either
collectively or separately as the context requires.
     2.25 Employment Commencement Date means the date on which the Employee
first performs an Hour of Service under Section 2.30(a) for an Employer or an
Affiliated Company.
     2.26 ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     2.27 Fair Market Value, as of any Business Day with respect to Company
Stock, means the closing sale price for Company Stock for such date on the New
York Stock Exchange, or, if no such sale occurred, the average of the closing
bid and asked prices for such date on the New York Stock Exchange.
     2.28 Hour of Service means:
          (a) each hour for which an employee (whether or not as an Employee) is
directly or indirectly paid, or entitled to payment, for the performance of
duties for the Company or an Affiliated Company during the applicable
computation period;

6



--------------------------------------------------------------------------------



 



          (b) each hour for which an employee (whether or not as an Employee) is
directly or indirectly paid, or entitled to payment, by the Company or an
Affiliated Company on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including short-term disability
for salaried Employees), layoff, jury duty, military duty, or leave of absence;
          (c) each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by the Company or an Affiliated Company,
with respect to an employee (whether or not an Employee), provided such hours
have not previously been credited under either Paragraphs (a) or (b) above; and
          (d) In the case of an employee who is reemployed by the Company or an
Affiliated Company in accordance with the requirements of applicable federal law
following an authorized leave of absence due to service in the Armed Forces of
the United States, each hour during which such employee (whether or not as an
Employee) is not performing duties for the Company or an Affiliated Company due
to such military leave whether or not such employee is paid, or entitled to
payment, by the Company or an Affiliated Company.
          For purposes of this Section, a payment shall be deemed to be made by
or due from the Company or an Affiliated Company whether such payment is
directly made by or due from the Company or Affiliated Company, or indirectly
made through, among other sources, a trust fund or insurer to which the Company
or Affiliated Company contributes or pays premium (e.g., for group term life
insurance).
          For purposes of Paragraphs (b) and (c) above, the following rules
shall apply:
               (i) No more than five hundred and one (501) Hours of Service
shall be credited on account of any single continuous period during which the
employee performs no duties for the Company or an Affiliated Company (whether or
not such

7



--------------------------------------------------------------------------------



 



period occurs in a single computation period) except for short term disability
salary continuation;
               (ii) No Hours of Service shall be credited for a payment made or
due under a plan maintained solely for the purpose of complying with applicable
workers’ compensation, unemployment compensation, or disability insurance laws;
and
               (iii) No Hours of Service shall be credited for a payment which
solely reimburses an employee for medical or medically related expenses incurred
by the employee.
          In the case of a payment which is made or due on account of a period
during which an employee performs no duties for the Company or an Affiliated
Company, and which results in the crediting of Hours of Service under
Paragraphs (b) or (c) above, the number of hours and the period to which such
hours are to be credited shall be determined in accordance with the rules
promulgated by the United States Department of Labor in paragraphs (b), (c), and
(d) of the regulations at 29 CFR § 2530.200b-2 or any future regulations which
change, amend, or supersede such regulations, which regulations are incorporated
by reference herein.
     2.29 Hourly Pension Plan means the Pension Plan for Hourly Rated Employees
of Air Products and Chemicals, Inc., as amended from time to time.
     2.30 IGS Savings Plan means the Industrial Gas and Supply Company
Retirement Savings Plan which was merged into the Plan effective as of March 31,
2000.
     2.31 Investment Committee means the Pension Investment Committee of the
Company, consisting of persons appointed by the Finance Committee of the Board
and authorized, directed and empowered to supervise, monitor and review the
management, custody, control and investment performance of the assets of the
Plan.
     2.32 Investment Vehicle means any security or other investment in which the
Trustee is authorized to invest Participant Contributions transferred to a
particular

8



--------------------------------------------------------------------------------



 



Participant Investment Fund, other than cash or interest-bearing investments of
a short-term nature in which such Participant Contributions may be temporarily
invested pending investment in such security or other investment.
     2.33 Matched Contributions mean Before-Tax Contributions and After-Tax
Contributions that are matched by the Employer in accordance with Section 3.03.
     2.34 Matured Company Matching Contributions mean the amount, including
earnings, credited to a Participant’s Company Matching Contributions account for
at least two full Plan Years.
     2.35 Normal Retirement Age means age 65.
     2.36 Participant means: (a) any Employee who is eligible to participate in
the Plan in accordance with Section 3.01, or (b) any former Employee by whom or
for whom contributions have been made under Sections 3.02, 3.03, 3.04, 3.12, or
3.13, and (c) any participant in the IGS Savings Plan on March 30, 2002, until
such time as all such contributions and earnings thereon have been withdrawn by
or distributed to such Employee, former Employee or IGS Savings Plan
Participant.
     2.37 Participant Contributions mean, collectively, funds held and invested
by the Trustee under the Trust Agreement which were, when first transferred to
the Trustee, Matched Contributions, Unmatched Contributions, rollover
contributions as described in Section 3.12, or assets received in plan-to-plan
transfers or mergers as described in Section 3.13, together with earnings
thereon.
     2.38 Participant Investment Funds mean the funds chosen by the Investment
Committee and described in Appendix A, as amended from time to time, in which
Participant Contributions, Company Matching Contributions and Company Core
Contributions are held for investment.
     2.39 Participating Employer means those Affiliated Companies listed as
Participating Employers on Schedule I hereto, while such designation is in
effect, and any Affiliated Company which is later designated by the Board or
pursuant to authority

9



--------------------------------------------------------------------------------



 



delegated by the Board as a Participating Employer under the Plan, whose
designation has not been revoked. An Affiliated Company’s status as a
Participating Employer shall be automatically revoked upon its ceasing to be an
Affiliated Company. A Participating Employer or the Board or person acting
pursuant to authority delegated by the Board may revoke such designation at any
time, but until such acceptance has been revoked, all of the provisions of the
Plan and amendments thereto shall apply to the Employees and former Employees of
the Participating Employer. In the event the designation of a Participating
Employer is revoked, the Plan shall be deemed discontinued only as to such
Participating Employer.
     2.40 Party in Interest has the meaning provided in ERISA Section 3(14), or
regulations promulgated thereunder or any future regulations which change,
amend, or supersede such regulations.
     2.41 Period of Severance means a 12-consecutive-month period beginning on
an individual’s Severance from Service Date or any anniversary thereof and
ending on the next succeeding anniversary of such date during which the
individual is not credited with at least one Hour of Service.
     2.42 Plan means the “Air Products and Chemicals, Inc. Retirement Savings
Plan” as set forth herein and as amended from time to time.
     2.43 Plan Administrator means the Vice President – Human Resources, or such
other person or entity as the Vice President – Human Resources shall appoint to
fill such role.
     2.44 Plan Year means the annual period beginning on October 1 and ending on
September 30 of the following calendar year. A Plan Year shall be designated
according to the calendar year in which such Plan Year ends. The Plan Year shall
also be the limitation year for purposes of applying the limitation of Code
Section 415.
     2.45 Qualified Domestic Relations Order means: (a) any qualified domestic
relations order as defined in Code Section 414(p) and ERISA Section 206(d),

10



--------------------------------------------------------------------------------



 



or (b) any other domestic relations order permitted to be treated as a qualified
domestic relations order by the Plan Administrator under the provisions of the
Retirement Equity Act of 1984 and which the Plan Administrator determines to
treat as a qualified domestic relations order.
     2.46 Reemployment Commencement Date means the first day on which an
individual performs an Hour of Service under Section 2.30(a) after incurring a
Period of Severance.
     2.47 Retirement Plan means: (a) any profit-sharing, pension, or stock bonus
plan described in Code Sections 401(a) and 501(a), (b) any annuity plan or
annuity contract described in Code Sections 403(a) or 403(b) of the Code, or
(c) any individual retirement account or individual retirement annuity described
in Code Sections 408(a) or 408(b).
     2.48 Retirement Program Change Effective Date means January 1, 2005, except
that (a) for Employees at the South Brunswick, New Jersey facility who were
hourly-rated instrument and electrical technicians, warehouse technicians,
laboratory technicians, maintenance technicians, operation technicians, or
production technicians as of January 1, 2005, the Retirement Program Change
Effective Date shall be January 1, 2006, and (b) for salaried Employees who were
on military leave on January 1, 2005, the Retirement Program Change Effective
Date shall be the first of the month following 30 days after returning from
military leave.
     2.49 Salaried Pension Plan means the Air Products and Chemicals, Inc.
Pension Plan for Salaried Employees, as amended from time to time.
     2.50 Severance from Service Date occurs on the earlier of (i) the date on
which an employee retires, voluntarily terminates, or is discharged from
employment with an Employer and all Affiliated Companies or dies; or (ii) the
first anniversary of the first date of a period in which an Employee remains
absent from service (with or without pay) with the Employer and all Affiliated
Companies for any reason other than voluntary termination, retirement,
discharge, or death, such as vacation, holiday, sickness,

11



--------------------------------------------------------------------------------



 



disability, leave of absence, or layoff; provided that, in the case of an
individual who is absent from work for maternity or paternity reasons, a
Severance from Service Date shall not occur until the second anniversary of the
date the individual begins such maternity or paternity leave. For purposes of
the foregoing, an Employee’s absence from work for maternity or paternity
reasons means an absence (a) by reason of the pregnancy of the Employee, (b) by
reason of the birth of a child of the Employee, (c) by reason of the placement
of a child with the Employee in connection with the adoption of such child by
such Employee, or (d) for purposes of caring for such child for a period
beginning immediately following such birth or placement; provided that the
Employee has provided to the Plan Administrator, in the form and manner
prescribed by the Plan Administrator, information establishing (a) that the
absence from work is for maternity or paternity reasons and (b) the number of
days for which there was such an absence. Nothing in this Section shall be
construed as expanding or amending any maternity or paternity leave policy of
the Employer. Notwithstanding the above, an individual who is absent from work
due to a leave of absence, whether or not for maternity or paternity reasons,
who returns to work immediately following the leave of absence shall be deemed
not to have a Severance from Service date.
     2.51 Trust Agreement means the trust agreement referred to in Article IV,
as the same may be amended from time to time.
     2.52 Trust Fund means the assets held in trust for purposes of the Plan.
     2.53 Trustee means such trustee or trustees as shall be appointed by the
Investment Committee under the Trust Agreement.
     2.54 Unmatched Contributions mean any After-Tax Contributions which are not
Matched Contributions, Before-Tax Contributions which are not Matched
Contributions or Catch-up Contributions.
     2.55 Unmatured Company Matching Contributions mean the amount, including
earnings, credited to a Participant’s Company Matching Contributions account for
less than two full Plan Years.

12



--------------------------------------------------------------------------------



 



     2.56 Vice President-Human Resources means the Vice President-Human
Resources of the Company or his or her delegate with respect to matters
delegated.
     2.57 Years of Service mean the service credited to a Participant for
purposes of determining the amount of Company Core Contributions allocated to
the Participant’s account under Section 3.4. The following rules shall apply in
calculating Years of Service under this Plan:
          (a) An Employee shall be credited with a Year of Service for each 12
consecutive month period during the period beginning on the Employee’s
Employment Commencement Date and ending on the Employee’s Severance from Service
Date.
          (b) If an Employee has a Severance from Service Date and after
January 1, 2005 is rehired by the Employer, Years of Service prior to the
Employee’s Severance from Service Date shall not be taken into account as Years
of Service. The Employee’s date of reemployment shall be the Employee’s
Employment Commencement Date for purposes of (a) above.
          (c) Notwithstanding the foregoing, for periods of service prior to
January 1, 2005, an Employee who was a Core Contribution Participant as of
January 1, 2005, or an hourly employee participating in the Hourly Pension Plan
as of January 1, 2005 who becomes a salaried Employee thereafter, will be
credited with Years of Service beginning with the date he or she first earned
Credited Service under the Salaried Pension Plan or the Hourly Pension Plan, but
excluding any period when he or she was not employed by the Company or an
Affiliated Company, and any period with respect to which service is not taken
into account in calculating his or her Accrued Benefit under such Plan as of
January 1, 2005.
     2.58 Years of Vesting Service mean the service credited to an Employee for
purposes of determining the Employee’s vested interest in the portion of his
account attributable to Company Core Contributions and related investment
earnings and losses. The following rules shall apply in calculating Years of
Vesting Service under this Plan:

13



--------------------------------------------------------------------------------



 



          (a) An Employee shall be credited with full and partial Years of
Vesting Service for the period from the Employee’s Employment Commencement Date
to the Employee’s Severance from Service Date and, if applicable, from the
Employee’s Reemployment Commencement Date to the Employee’s subsequent Severance
from Service Date; provided that, an Employee who is absent from work due to
maternity or paternity leave as defined in subsection 2.50 shall not be credited
with Vesting Service for any period of such maternity or paternity leave that
extends beyond the one year anniversary of the date the individual begins such
maternity or paternity leave. Years of Vesting Service shall be calculated on
the basis that 12 consecutive months of employment equal one year. For this
purpose, partial Years of Vesting Service shall be aggregated.
          (b) If an Employee retires, voluntarily terminates, or is discharged
from employment with the Employer and all Affiliated Companies and is
subsequently reemployed, the period commencing on the Employee’s Severance from
Service Date and ending on the reemployment date shall be taken into account, if
such period is 12 months or less in duration; provided that, if an Employee
retires, voluntarily terminates, or is discharged from employment with the
Employer and all Affiliated Companies during a period when the Employee was
absent for another reason and is subsequently reemployed, the period commencing
on the Employee’s Severance from Service Date and ending on the reemployment
date shall be taken into account, but only if the reemployment date occurs
within 12 months of the first date of absence.
          (c) If an Employee is reemployed after incurring five consecutive
Periods of Severance, and the Employee had never previously earned any vested
benefits under the Plan, including Company Matching Contributions, Years of
Vesting Service after such Periods of Severance shall not be taken into account
for purposes of determining the vested interest in the portion of his account
attributable to Company Core Contributions made before such Periods of
Severance, and Years of Vesting Service before such Periods of Severance shall
not be taken into account for the purpose of determining the vested interest in
the portion of his account attributable to Company Core Contributions made after
such Periods of Severance.

14



--------------------------------------------------------------------------------



 



          (d) Years of Vesting Service shall include all periods described in
paragraphs (a), and (b) above (including those periods during which the Employee
was a leased employee within the meaning of section 414(n) or 414(o) of the Code
whether or not the Employee qualified as an Employee during those periods.
ARTICLE III
ELIGIBILITY, CONTRIBUTIONS, WITHDRAWALS, DISTRIBUTIONS,
ROLLOVERS, AND PLAN-TO-PLAN TRANSFERS
     3.01 Eligibility and Commencement of Participation.
          (a) An Employee shall be eligible to participate in the Plan upon
meeting the requirements of (i) or (ii) as follows:
               (i) An Employee shall be eligible to participate in the Plan upon
completion of thirty (30) days of service after the date as of which the
Employee is first scheduled or expected to be credited with one thousand (1,000)
Hours of Service as an Employee during the next twelve (12)-month period. Such
Employee will begin his participation as of the first complete pay period
following the completion of such thirty (30) days of service if such Employee
shall make an affirmative election to participate in accordance with procedures
adopted by the Plan Administrator under Paragraph 3.02(a), (b), or (c) , or a
Deemed Election pursuant to Paragraph 3.02(d). Notwithstanding the foregoing, a
Core Contribution Participant shall be eligible to participate in benefits under
Section 3.04 of the Plan on the later of the Retirement Program Change Effective
Date or the date he becomes a Core Contribution Participant, provided that he is
scheduled or expected to be credited with one thousand (1,000) Hours of Service
during the next twelve (12)-month period.
               (ii) An Employee who has not satisfied the service requirements
of the preceding paragraph shall be eligible to participate in the Plan, upon
such Employee’s completion of 1,000 Hours of Service during an eligibility
computation period. An eligibility computation period is the twelve (12) month
period beginning on

15



--------------------------------------------------------------------------------



 



the Employee’s Employment Commencement Date, or, in the event such Employee does
not complete 1,000 Hours of Service in such twelve (12) month period, all Plan
Years beginning after the first day of such twelve (12) month period. Such an
Employee may begin his participation as of the first full pay period which
includes the earlier of (i) the first day of the Plan Year which follows his
satisfaction of the eligibility requirements in the preceding sentence, or
(ii) the date which is six months after the date on which he satisfied such
eligibility requirements, if such Employee makes an affirmative election to
participate in accordance with Paragraph 3.01(a)(i). A Core Contribution
Participant who has not satisfied the service requirements of the preceding
paragraph shall be eligible to participate in benefits under Section 3.04 of the
Plan upon such Participant’s completion of 1,000 Hours of Service during an
eligibility computation period.
               (iii) Employees who were former participants of the IGS Savings
Plan shall be eligible to participate upon their becoming an Employee provided
they make an affirmative election to participate in accordance with the
procedures adopted by the Plan Administrator under subsection 3.02(a), (b), or
(c) or a Deemed Election pursuant to subsection 3.02(d).
          (b) An Employee eligible to participate in the Plan shall remain
eligible to participate (subject to the applicable suspension provisions of
Sections 3.02, 3.07, and 3.08) for so long as he is an Employee. An Employee who
terminates his employment with the Company and all Affiliated Companies after
becoming eligible to participate in the Plan, or an Employee who otherwise
ceases to be employed as an Employee, shall, upon reemployment by an Employer as
an Employee, be eligible to participate in the Plan and may begin his
participation as soon as administratively possible so long as an election is
properly made as provided in Paragraph 3.02; except that such reemployed Core
Contribution Participant shall be eligible to participate in Company Core
Contributions as of the later of the Retirement Program Change Date or his
Reemployment Commencement Date (or, if no Severance from Service has occurred,
the later of the Retirement Program Change Date or the date he once again meets
the definition of Employee). An Employee who becomes represented by a

16



--------------------------------------------------------------------------------



 



collective bargaining agent will remain eligible to participate in the Plan
until a collective bargaining agreement is executed by the Employer by which the
Employee is employed and the bargaining agent and, subsequent thereto, will only
remain eligible to participate in the Plan if the collective bargaining
agreement so provides. An Employee who terminates employment with the Company
and all Affiliated Companies prior to becoming eligible to participate in the
Plan shall be treated as a new Employee for purposes of this Section 3.01 upon
reemployment by an Employer.
          (c) Notwithstanding any other provision of this Plan, the availability
of Before-Tax Contributions, After-Tax Contributions, Catch-up Contributions,
Company Core Contributions and Company Matching Contributions shall not
discriminate in favor of Highly Compensated Employees.
     3.02 Before-Tax, After-Tax and Catch-up Contributions. Each Employee shall
commence participation in the Plan by making an election to make contributions
to the Plan as described in (a), (b), (c), or (d) below (the “Deferral
Election”).
          (a) Before-Tax Contributions. An Employee may make an election to
reduce periodic installments of his Annual Salary otherwise payable for each
succeeding pay period and make a contribution to the Plan on his behalf in an
amount equal to a whole number from 3 to 50 percent of such periodic installment
of his Annual Salary (subject to the provisions of Section 3.07).
          (b) After-Tax Contributions. An Employee may make an election to
contribute an amount equal to 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or
16 percent of each such periodic installment of his Annual Salary (subject to
the provisions of Section 3.07) to the Plan.
          (c) Catch-up Contributions. A Participant who attains age 50 by the
end of the applicable calendar year and who has made Before-Tax Contributions
for the calendar year or Plan Year, as applicable, up to the lesser of the
statutory limit described in Section 3.07(c)(i), the Plan limit described in
Section 3.02(a), or, if such

17



--------------------------------------------------------------------------------



 



Participant is a Highly Compensated Employee, the highest amount of Before Tax
Contributions that can be retained in the Plan with respect to such Participant
without violating the Average Deferral Percentage Test described in
Section 3.07(b)(1), shall be eligible to make additional Before-Tax
Contributions to the Plan in the amount of $5,000, which amount shall be
adjusted pursuant to cost of living adjustments described in Code
Section 414(v)(2)(c).
          (d) Deemed Election. (i) Each salaried Employee who becomes eligible
to participate in the Plan on or after the Retirement Program Change Effective
Date, and (ii) each hourly Employee who becomes eligible to participate in the
Plan on and after October 1, 2007, shall be considered to have directed the
Employer to reduce his salary in order to make a Before-Tax Contribution in an
amount equal to six (6) percent of each periodic installment of his Annual
Salary (subject to the provisions of Section 3.07) on his behalf to the trust
for the Plan established under the Trust Agreement unless such Employee files
(or has filed) a Deferral Election with the Employer. Such Deemed Election shall
be effective in accordance with procedures established by the Plan Administrator
after written notice has been provided to the Employee.
          (e) Limits on Contributions. Notwithstanding the foregoing, the
maximum combined total of After-Tax Contributions and Before-Tax Contributions
being made by or on behalf of a Participant at any time may not exceed
50 percent of the Participant’s installments of Annual Salary payable at the
time, and After-Tax Contributions and Before-Tax Contributions may be made only
to the extent that such Contributions to a Participant’s account for any Plan
Year do not cause the limitations on Annual Additions to a Participant’s account
as set forth in Section 3.14 to be exceeded.
          (f) Election Changes. An Employee may, by giving notice to the Plan
Administrator, change his Deferral Election, including a Deemed Election, and
direct the Employer to reduce or contribute, as the case may be, different
permitted percentages of his periodic installments of Annual Salary, effective
as soon as administratively practicable thereafter. In the event of a change in
Annual Salary, the Employee’s then

18



--------------------------------------------------------------------------------



 



current contribution percentage shall automatically be applied to the new Annual
Salary, as soon as administratively practicable thereafter.
          (g) Suspension of Elections. An Employee may, by notice to the Plan
Administrator, initiate a suspension of his Deferral Election beginning as soon
as administratively practicable thereafter. In addition, suspension shall be
automatic as of the first pay in which a Participant ceases to be an Employee.
In the event the participant initiates the suspension, the Participant may elect
to resume his Deferral Election in accordance with the provisions of
Section 3.01 effective as soon as administratively practicable thereafter,
provided that he is an Employee as of the date when the Deferral Election
resumes.
          (h) Termination of Elections. Subsequent to a Distribution Event, the
Participant shall have no right to continue making contributions to the Plan,
but shall have the right to redirect the investment of the amounts in his
accounts in accordance with Section 4.03 and to change or revoke his written
designation of Beneficiary in accordance with Section 5.02.
          (i) Administrative Rules. The Plan Administrator may from time to time
establish such rules and procedures for determining and adjusting the
percentages of Annual Salary subject to Deferral Elections as the Plan
Administrator shall in his sole discretion deem to be necessary or desirable for
the administration of the Plan in accordance with the Code and ERISA, including,
without limitation, rules and procedures establishing limitations on the
frequency with which all or certain Participants may alter the percentages of
their Annual Salary which are subject to Deferral Elections and rules and
procedures allowing for the contribution of a specified dollar amount of
Before-Tax Contributions, After-Tax Contributions or Catch-up Contributions in
lieu of a fixed whole percentage.
          (j) Vesting. A Participant shall have a fully vested, nonforfeitable
right to any benefits derived from Before-Tax Contributions, After-Tax
Contributions and Catch-up Contributions made under this Section 3.02.

19



--------------------------------------------------------------------------------



 



     3.03 Company Matching Contributions. The Employer shall make Company
Matching Contributions to the Plan on behalf of each Employee who participates
in the Plan in accordance with the following provisions:
          (a) Enhanced Formula. Effective as of the later of the Retirement
Program Change Effective Date or the date he becomes a Core Contribution
Participant, each Core Contribution Participant shall receive Company Matching
Contributions as soon as administratively practicable after each pay date from
the Employer equal to the sum of (i) and (ii) below:
               (i) 75 percent of the first (4) percent of the Participant’s
Annual Salary that is deferred by the Participant each pay period to the Plan as
Before-Tax Contributions, excluding Catch-up Contributions, and
               (ii) 50 percent of the next two (2) percent of the Participant’s
Annual Salary that is deferred by the Participant each pay period to the Plan as
Before-Tax Contributions, excluding Catch-up Contributions.
          (b) Regular Formula. Each Participant who is not eligible to receive
Company Matching Contributions in accordance with (a) above, shall receive
Company Matching Contributions as of the end of each pay period from the
Employer equal to the sum of (i) and (ii) below:
               (i) 75 percent of the first (3) percent of the Participant’s
Annual Salary that is deferred by the Participant each pay period to the Plan
provided that the Participant has elected to contribute at least 3% as
Before-Tax Contributions, excluding Catch-up Contributions, and
               (ii) 25 percent of the next three (3) percent of the
Participant’s Annual Salary that is deferred by the Participant each pay period
to the Plan as Before-Tax Contributions , excluding Catch-up Contributions, or
contributed to the Plan as After-Tax Contributions.

20



--------------------------------------------------------------------------------



 



          (c) Form of Company Matching Contribution. A Company Matching
Contribution will be made to the Trustee at least annually, but (unless the
Company determines otherwise) only out of the Employer’s current or accumulated
earnings and profits, and may be made in whole or in part in cash or Company
Stock. Company Matching Contributions to be made in Company Stock shall be
valued for such purpose at the Fair Market Value on the last Business Day of the
period for which the Company Matching Contribution is made. If the Company shall
not have taken action to discontinue the Plan in accordance with the provisions
of Section 7.01 prior to the end of any Plan Year, the Employer’s Company
Matching Contribution for such Plan Year shall become a fixed obligation as of
the end of such Plan Year to the extent of the Employer’s current or accumulated
earnings and profits.
          (d) Limits on Company Matching Contributions. Notwithstanding the
foregoing, no Company Matching Contribution shall be made for the account of any
Participant to the extent that such Company Matching Contribution, after the
adjustments provided for in the following sentence, would violate the Actual
Contribution Percentage Test , as described in Section 3.07. Any corrective
actions taken to avoid such violations shall be performed in accordance with
Section 3.07.
          (e) Vesting. A Participant shall have a fully vested, nonforfeitable
right to any benefits derived from Company Matching Contributions, subject to
the forfeiture provisions of Section 3.07 and Paragraph 3.14(c).
     3.04 Company Core Contributions. Effective as of the Retirement Program
Change Effective Date, each Core Contribution Participant shall receive Company
Core Contributions from the Employer in accordance with the following
provisions:
          (a) Formula. The Employer shall allocate a Company Core Contribution
at least annually to the account of each eligible Participant at any time during
the Plan Year in accordance with the following schedule:

21



--------------------------------------------------------------------------------



 



      Years of Service   Amount of Company Core Contributions
Less than 10 Years of Service
  4% of Annual Salary
10-19 Years of Service
  5% of Annual Salary
20 or more Years of Service
  6% of Annual Salary

          (b) Notwithstanding the foregoing, Annual Salary for purposes of
determining the amount of Company Core Contributions under (a), above, shall not
include any Annual Salary earned by a Participant before the Participant became
eligible to receive Company Core Contributions.
     3.05 Company Core Contribution Vesting Rules. A Participant’s Company Core
Contributions and related investment earnings and losses shall be subject to the
following vesting rules:
          (a) Vesting Schedule. Effective on and after October 1, 2007, a
Participant who is an Employee shall have a vested, nonforfeitable right to the
portion of a Participant’s account attributable to Company Core Contributions,
including any related investment earnings and losses, according to the following
vesting schedule, or, if earlier, after attaining Normal Retirement Age while
employed by the Employer or an Affiliated Company:

          Years of Vesting     Percent   Service     Vested  
Less than 1
    0%  
1
    20%  
2
    40%  
3
    60%  
4
    80%  
5
    100%  

          Prior to October 1, 2007, a Participant who is an Employee would have
a fully vested, nonforfeitable right to the portion of a Participant’s account
attributable to Company Core Contributions, including any related investment
earnings and losses,

22



--------------------------------------------------------------------------------



 



after completing at least 5 Years of Vesting Service, or, if earlier, after
attaining Normal Retirement Age while employed by the Employer or an Affiliated
Company.
          (b) Forfeitures.
               (i) If a Participant is not fully vested in Company Core
Contributions as described in (a) above at the time he incurs a Severance from
Service Date, the unvested portion of the Participant’s account attributable to
Company Core Contributions and related investment earnings and losses shall be
forfeited as of the earlier of:
                    (A) the date on which he receives a distribution of his
entire vested interest in his account; or
                    (B) the last day of the Plan Year in which he incurs five
consecutive Periods of Severance.
               (ii) A Participant who has no portion of his account attributable
to Company Matching Contributions or Participant Before-Tax Contributions and
whose vested interest in the portion of his account attributable to Company Core
Contributions is zero shall be deemed to have received a distribution of his
account as of his Severance from Service Date.
               (iii) If a Participant is rehired by the Employer or an
Affiliated Company before incurring five consecutive Periods of Severance, any
amount forfeited under subsections (i) or (ii) shall be restored to his account.
Such restoration shall be made from currently forfeited amounts in accordance
with subsection (iv), or from additional contributions by the Employer.
               (iv) Amounts forfeited shall be used to first restore future
amounts required to be restored in accordance with subsection (iii) with respect
to the Plan Year. After such restoration, if any, is made, such amounts shall be
used to reduce future Company Core Contributions and Company Matching
Contributions made

23



--------------------------------------------------------------------------------



 



by the Employer by which the former Participant was employed, or to defray
administrative costs of the Plan as determined by the Company.
     3.06 Timing of Contributions. Before-Tax, After-Tax and Catch-up
Contributions shall be transferred to the Trustee as soon as practicable
following the date on which the Participant’s pay is reduced by the amount of
the contribution. Company Matching Contributions and Company Core Contributions
shall be transferred to the Trustee at least annually, but in all cases no later
than the last date on which amounts so paid may be deducted for federal income
tax purposes for the taxable year of the Employer in which the Plan Year ends.
     3.07 Nondiscrimination Limitations and Corrective Measures.
          (a) For purposes of this Section 3.07, the following terms shall have
the meanings indicated below:
               (i) Actual Contribution Percentage. The Actual Contribution
Percentages for a Plan Year for the group of all Highly Compensated Employees
and for the group of all Nonhighly Compensated Employees respectively are the
averages, calculated to the nearest one-hundredth of a percentage point (.01%),
of the ratios, calculated separately to the nearest one-hundredth of a
percentage point (.01%) for each Employee in the respective group, of the amount
of Company Matching Contributions and After-Tax Contributions (and any Qualified
Non-Elective Contribution made under Paragraph 3.07(c)(x) for purposes of
satisfying the Actual Contribution Percentage Test) made to the Plan on behalf
of each such Employee for such Plan Year, to the Employee’s Compensation for
such Plan Year, whether or not the Employee was a Participant for the entire
Plan Year. The Actual Contribution Percentage calculation may include Before-Tax
Contributions, excluding Catch-up Contributions, so long as: (A) the Actual
Deferral Percentage Test is met before such Before-Tax Contributions are used in
the Actual Contribution Percentage Test, and continues to be met following the
exclusion of those Before-Tax Contributions that are used to meet the Actual
Contribution Percentage Test and (B) the requirements of Treasury
Regulation §1.401(m)-1(b)(5) are satisfied. For purposes of determining the

24



--------------------------------------------------------------------------------



 



Actual Contribution Percentage, only those Employees who are eligible to elect
After-Tax Contributions or to receive Company Matching Contributions for all or
a portion of the applicable Plan Year, or who would be so eligible absent a
suspension in accordance with the terms of the Plan, are taken into account; any
such Employee who would be a Participant if such Employee made an After-Tax
Contribution or had a Before-Tax Contribution made on his behalf shall be
treated as an eligible Employee on behalf of whom no After-Tax Contributions or
Company Matching Contributions are made.
          For purposes of this Section, and except as otherwise provided in
Internal Revenue Service regulations, if the Plan and any other plan are
aggregated for purposes of Code Section 410(b) (other than for purposes of the
average benefit percentage test), such plans (including the Plan) shall be
treated as one (1) plan for purposes of calculating the Actual Contribution
Percentage. Except as otherwise provided in Internal Revenue Service
regulations, if any Highly Compensated Employee who is a Participant in this
Plan also participates in any other plan of the Employer to which employee or
matching contributions are made, all such plans (including the Plan) shall be
treated as one (1) plan with respect to such Participant.
               (ii) Actual Contribution Percentage Test means the test described
in Paragraph 3.07(b)(ii).
               (iii) Actual Deferral Percentage. The Actual Deferral Percentages
for a Plan Year for the group of all Highly Compensated Employees and for the
group of all Nonhighly Compensated Employees respectively are the averages,
calculated to the nearest one-hundredth of a percentage point (.01%), of the
ratios, calculated separately to the nearest one-hundredth of a percentage point
(.01%) for each Employee in the respective group, of the amount of Before-Tax
Contributions, excluding Catch-up Contributions (and Qualified Non-Elective
Contributions made under Paragraph 3.07(c)(x) for purposes of satisfying the
Actual Deferral Percentage Test), paid under the Plan on behalf of each such
Employee for such Plan Year, including Excess Deferrals, to the Employee’s
Compensation for such Plan Year (whether or not

25



--------------------------------------------------------------------------------



 



the Employee was a Participant for the entire Plan Year) but excluding
Before-Tax Contributions that are taken into account in the Actual Contribution
Percentage Test. Only those Employees who are eligible to elect Before-Tax
Contributions for all or a portion of the applicable Plan Year, or who would be
so eligible absent a suspension in accordance with the terms of the Plan, are
taken into account; any such Employee who would be a Participant but for the
failure to have Before-Tax Contributions made on his behalf shall be treated as
an eligible Employee on whose behalf no Before-Tax Contributions are made.
          For purposes of this Section and except as otherwise provided in
Internal Revenue Service regulations, if the Plan and any other plan which
includes a cash or deferred arrangement (within the meaning of Code
Section 401(k)) are aggregated for purposes of Code Section 410(b) (other than
for purposes of the average benefit percentage test), the cash or deferred
arrangements in such plans (including the Plan) shall be treated as one (1) plan
for purposes of calculating the Actual Deferral Percentage. Except as otherwise
provided in Internal Revenue Service regulations, if any Highly Compensated
Employee who is a Participant in this Plan also participates in any other cash
or deferred arrangement (within the meaning of Code Section 401(k)) of the
Company or an Affiliated Company, all such cash or deferred arrangements
(including under the Plan) shall be treated as one (1) cash or deferred
arrangement with respect to such Participant.
               (iv) Actual Deferral Percentage Test means the test described in
Paragraph 3.07(b)(i).
               (v) Compensation shall mean, except as otherwise provided in the
definition of “Highly Compensated Employee”, a definition of compensation which
satisfies Code Section 414(s) and regulations thereunder, and which is
consistently used in any one Plan Year for purposes of this Section 3.07.
               (vi) Excess Aggregate Contributions mean, with respect to any
Highly Compensated Employee for a Plan Year, the excess of:

26



--------------------------------------------------------------------------------



 



                    (A) The total After-Tax Contributions and Company Matching
Contributions (and, where applicable, Before-Tax Contributions, taken into
account under the Actual Contribution Percentage Test) made on behalf of such
Highly Compensated Employee taken into account in computing the Actual
Contribution Percentage for such Plan Year, over
                    (B) The maximum amount of After-Tax Contributions and
Company Matching Contributions (and, where applicable, Before-Tax Contributions,
taken into account under the Actual Contribution Percentage Test) on behalf of
such Highly Compensated Employee which are permitted by the Actual Contribution
Percentage Test.
               (vii) Excess Contributions mean, with respect to any Highly
Compensated Employee for a Plan Year, the excess of:
                    (A) The total Before-Tax Contributions made on behalf of
such Highly Compensated Employee taken into account in computing the Actual
Deferral Percentage of Highly Compensated Employees for such Plan Year, over
                    (B) The maximum amount of such Before-Tax Contributions,
excluding Catch-up Contributions, on behalf of such Highly Compensated Employee
which are permitted by the Actual Deferral Percentage Test.
               (viii) Excess Deferrals mean the Before-Tax Contributions that
are includible in a Participant’s gross income because they have exceeded the
dollar limitation contained in Code Section 402(g).
               (ix) Highly Compensated Employee means any Employee who performs
service for the Company or an Affiliated Company during the determination year
(as defined below) and who was: (A) a Five-Percent Owner at any time during the
current or preceding Plan Year, or (B) for the preceding Plan Year had
Compensation from the Employer or an Affiliated Company in excess of $80,000 (as
adjusted pursuant to Code Section 414(q)). At the election of the Plan
Administrator and, as provided for in Exhibit III, in a manner consistent with
Code Section 414(q) and any regulations or

27



--------------------------------------------------------------------------------



 



other IRS pronouncements thereunder, clause (B) in the preceding sentence can be
limited to those Employees who are in the top twenty percent (20%) of Employees
ranked on the basis of compensation for such look-back year. At the election of
the Plan Administrator, as provided for in Exhibit III, Compensation for the
purpose of this Paragraph 3.07(a)(ix) may be determined on the basis of a
calendar year, rather than the Plan Year.
               (x) To the extent required by applicable law “Highly Compensated
Employee” shall also include a highly compensated former employee, which is any
employee who separated from service prior to the current Plan Year and who was
either a Highly Compensated Employee in any determination year ending on or
after the Employee’s attainment of age fifty five (55).
               For purposes of this definition, Compensation is as defined in
Code Section 415(c)(3).
               (xi) Nonhighly Compensated Employee means any employee who is not
a Highly Compensated Employee.
               (xii) Qualified Non-Elective Contributions mean contributions
made by the Company described in Paragraph 3.07(c)(x).
               (xiii) Five Percent Owner means an Employee who shall be
considered to be a Five Percent Owner for any Plan Year if at any time during
such year such Employee was a five percent owner of the Employer, determined in
accordance with the rules of Code Section 416(i)(1).
          (b) Nondiscrimination Tests.
               (i) Actual Deferral Percentage Test. Notwithstanding any
provision herein to the contrary, the Actual Deferral Percentage for the group
of all eligible Highly Compensated Employees for each Plan Year must not exceed
the greater of:

28



--------------------------------------------------------------------------------



 



                    (A) the Actual Deferral Percentage for the previous Plan
Year for the group of all eligible Nonhighly Compensated Employees multiplied by
1.25; or
                    (B) the Actual Deferral Percentage for the previous Plan
Year of such group of Nonhighly Compensated Employees multiplied by 2.0, but in
no event more than two (2) percentage points greater than the Actual Deferral
Percentage for the previous Plan Year of such group of Nonhighly Compensated
Employees.
          The Vice President — Human Resources, by written notice to the Plan
Administrator may elect to entirely exclude from the Actual Deferral Percentage
test those Employees who could be excluded from participation under the minimum
age and service requirements of Code Section 410(a)(1)(A) (“early participation
employees”), other than those early participation employees who are Highly
Compensated Employees, to the extent permitted under Code Section 401(k)(3)(F).
Any such election shall be reflected in Exhibit III.
          The Actual Deferral Percentage test set forth in this
Paragraph 3.07(b)(i) shall be performed in accordance with Code Section 401(k),
the regulations thereunder, and any related IRS pronouncements, including IRS
Notice 98-1 to the extent applicable. The Actual Deferral Percentage test set
forth in this Paragraph 3.07(b)(i) may be performed with current year Non-Highly
Compensated Employee data, rather than prior year data, if so elected by the
Employer. Any such election shall be made by the Vice-President — Human
Resources and shall be reflected in Exhibit III.
               (ii) Actual Contribution Percentage Test. Notwithstanding any
provision herein to the contrary, the Actual Contribution Percentage for the
group of all eligible Highly Compensated Employees for each Plan Year must not
exceed the greater of:
                    (A) The Actual Contribution Percentage for the previous Plan
Year for the group of all eligible Nonhighly Compensated Employees multiplied by
1.25; or

29



--------------------------------------------------------------------------------



 



                    (B) The Actual Contribution Percentage for the previous Plan
Year of such group of Nonhighly Compensated Employees multiplied by 2.0, but in
no event more than two (2) percentage points greater than the Actual
Contribution Percentage for the previous Plan Year of such group of Nonhighly
Compensated Employees.
          The Vice President — Human Resources, by written notice to the Plan
Administrator may elect to entirely exclude from the Actual Contribution
Percentage Test those Employees who could be excluded from participation under
the minimum age and service requirements of Code Section 410(a)(1)(A) (“early
participation employees”), other than those early participation employees who
are Highly Compensated Employees, to the extent permitted under Code
Section 401(m)(5)(C). Any such election shall be reflected in Exhibit III.
          The Actual Contribution Percentage test set forth in this
Paragraph 3.07(b)(ii) shall be performed in accordance with Code Section 401(m),
the regulations thereunder, and any related IRS pronouncements, including IRS
Notice 98-1 to the extent applicable. The Actual Contribution Percentage test
set forth in this Paragraph 3.07(b)(ii) may be performed with current year
Non-Highly Compensated Employee data, rather than prior year data, if so elected
by the Employer. Any such election shall be made by the Vice President - Human
Resources and shall be reflected in Exhibit III.
          (iii) For purposes of Paragraph 3.07(b), a Participant is a Highly
Compensated Employee for a particular Plan Year if he or she satisfies the
definition of a Highly Compensated Employee in effect for that Plan Year.
Similarly, a Participant is a Nonhighly Compensated Employee for a particular
Plan Year if he or she does not satisfy the definition of a Highly Compensated
Employee in effect for that Plan Year.
          (c) Notwithstanding any other provision of the Plan to the contrary,
the percentages of Annual Salary specified by a Participant in his Deferral
Election shall be subject to adjustment or other corrective measures by the Plan
Administrator at any time and from time to time as follows:

30



--------------------------------------------------------------------------------



 



               (i) Before-Tax Contributions, excluding Catch-up Contributions,
shall not be accepted with respect to any Participant for a calendar year to the
extent such Before-Tax Contributions, together with any other elective
contributions of the Participant to a plan maintained by the Company or an
Affiliated Company, exceed $9,500 (as adjusted in accordance with Code
Section 402(g)); accordingly, the Plan Administrator shall adjust downward the
percentage of Annual Salary specified by a Participant in his Deferral Election
to be contributed to the Plan as Before-Tax Contributions, as may be necessary
to prevent such Excess Deferrals.
               (ii) Before-Tax Contributions, excluding Catch-up Contributions,
for any Plan Year must satisfy the Actual Deferral Percentage Test; accordingly,
the Plan Administrator shall adjust downward the percentage of Annual Salary
specified by a Participant in his Deferral Election, to the extent which the
Plan Administrator in his sole discretion determines is necessary to maintain
the Plan’s compliance with the Average Deferral Percentage Test.
               (iii) After-Tax Contributions and Company Matching Contributions
for any Plan Year must satisfy the Actual Contribution Percentage Test (after
taking into account any Before-Tax Contributions included in such test pursuant
to Paragraph 3.07(a)(i)); accordingly, the Plan Administrator shall adjust
downward the percentage of Annual Salary specified by a Participant in his
Deferral Election to be contributed under Paragraph 3.02(b), to the extent which
the Plan Administrator in his sole discretion determines is necessary to
maintain the Plan’s compliance with the Actual Contribution Percentage Test.
               (iv) When a downward adjustment has been made pursuant to
Paragraph (i), (ii), or (iii) above, the Plan Administrator may thereafter
adjust any such percentage upward to bring it up to or closer to the percentage
specified in the Participant’s most recent Deferral Election whenever the Plan
Administrator determines that such an upward adjustment can be made without
exceeding the limits described in Paragraph (i), (ii), or (iii). In the event of
such upward adjustment, each affected

31



--------------------------------------------------------------------------------



 



Participant shall be given the opportunity to affirmatively elect to have such
higher percentage apply to him.
               (v) Any downward or upward adjustment in the percentage of Annual
Salary specified by a Participant in his Deferral Election to be contributed to
the Plan as Before-Tax Contributions other than Catch-up Contributions shall,
with the Participant’s consent and unless the Plan Administrator directs
otherwise, result in a corresponding increase or decrease, respectively, in
After-Tax Contributions to be contributed to the Plan to the extent permitted
under Paragraph (iii) or, if the Participant is eligible, Catch-up
Contributions.
               (vi) If, after application of the above provisions of
Paragraph 3.07(c), Excess Deferrals are made to the Plan, such Excess Deferrals
and any earnings thereon shall be recharacterized as Catch-up Contributions to
the extent that a Participant who is eligible to make Catch-up Contributions has
not reached the applicable Catch-up Contribution limit for the calendar year
described in Section 3.02(c). Any Excess Deferrals remaining after application
of the preceding sentence shall be returned to the Participant with earnings in
accordance with Treasury Regulation §1.402(g)-1, no later than April 15
following the close of the calendar year in which such contributions were made.
Distributions shall first be made from Unmatched Contributions, excluding
Catch-up Contributions, then from Catch-up Contributions if any and lastly, from
Matched Contributions. The return of any Matched Contributions shall be
accompanied by a forfeiture of the related Company Matching Contributions and
any income attributable thereto. Such forfeited amounts shall be held by the
Trustee in a suspense account and applied towards subsequent Company Matching
Contributions.
               (vii) After the close of a calendar year, but no later than the
last Business Day before April 15 (or such earlier date required by Internal
Revenue Service regulations) following such calendar year, a Participant who was
also a participant in another plan to which the limitation on deferrals
described in Code Section 402(g) applies may notify the Plan Administrator that
the Participant has had deferrals

32



--------------------------------------------------------------------------------



 



contributed to the Plan and such other plan in excess of such limitation for
such preceding calendar year and shall inform the Plan Administrator of the
amount of such Excess Deferrals. Such Participant may request a distribution of
such Excess Deferrals. Such Excess Deferrals and any earnings thereon shall
first be recharacterized as Catch-up Contributions to the extent that a
Participant who is eligible to make Catch-up Contributions has not reached the
applicable Catch-up Contribution limit for the calendar year described in
Section 3.02(c). Any Excess Deferrals remaining after application of the
preceding sentence shall be distributed with the earnings attributable thereto
in accordance with Treasury Regulation §1.402(g)-1 no later than the April 15
following such notification. Distributions shall first be made from Unmatched
Contributions, excluding Catch-up Contributions, and the return of any Matched
Contributions shall be accompanied by a forfeiture of the related Company
Matching Contributions and any income attributable thereto. Such forfeited
amounts shall be held by the Trustee in a suspense account and applied towards
subsequent Company Matching Contributions.
               (viii) If, after application of the above provisions of
Paragraph 3.07(c), Excess Contributions are made to the Plan, such Excess
Contributions and the earnings attributable thereto shall be recharacterized as
Catch-up Contributions to the extent that a Participant who is eligible to make
Catch-up Contributions has not reached the applicable Catch-up Contribution
limit for the calendar year described in Section 3.02(c). Any Excess
Contributions and the earnings attributable thereto remaining after application
of the preceding sentence shall be distributed to Highly Compensated Employees
making such Excess Contributions no later than December 15 following the close
of such Plan Year. The Highly Compensated Employee with the largest amounts of
Before-Tax Contributions shall have his Before-Tax Contributions, excluding
Catch-up Contributions, reduced to the greater of: (A) the highest dollar amount
of Before-Tax Contributions, excluding Catch- up Contributions, that can be made
without violating the limit of Paragraph 3.07(b)(i), or (B) the next highest
dollar amount of Before-Tax Contributions, excluding Catch-up Contributions, of
any other Highly Compensated Employee. Such process is repeated until
Paragraph 3.07 (b)(i) is satisfied in accordance with Treasury Regulation

33



--------------------------------------------------------------------------------



 



§1.401(k)-1(f)(4)(ii). Distributions shall first be made from Unmatched
Contributions, excluding Catch-up Contributions, then from Catch-up
Contributions if any and lastly from Matched Contributions. The return of any
Matched Contributions shall be accompanied by a forfeiture of the related
Company Matching Contributions and any income attributable thereto. Such
forfeited amounts shall be held by the Trustee in a suspense account and applied
towards subsequent Company Matching Contributions.
               (ix) If, after application of the above provisions of
Paragraph 3.07(b)(ii), Excess Aggregate Contributions are made to the Plan, such
Excess Aggregate Contributions and the earnings attributable thereto shall be
recharacterized as Catch-up Contributions to the extent that a Participant who
is eligible to make Catch-up Contributions has not reached the applicable
Catch-up Contribution limit for the calendar year described in Section 3.02(c).
Any Excess Aggregate Contributions and the earnings attributable thereto
remaining after application of the preceding sentence shall be distributed to
Highly Compensated Employees making such Excess Aggregate Contributions no later
than December 15 following the close of the Plan Year. The Highly Compensated
Employee with the largest amounts of contributions taken into account in
computing the Actual Contribution Percentage Test (“ACP contributions”) shall
have his ACP contributions reduced to the greater of: (A) the highest dollar
amount of ACP contributions that can be made without violating the limit of
Paragraph 3.07(b)(ii), or (B) the next highest dollar amount of ACP
contributions of any other Highly Compensated Employee. Such process is repeated
until Paragraph 3.07(b)(ii) is satisfied in accordance with Treasury
Regulation §1.401(m)-1(e)(3)(iv). To the extent permitted by such regulation,
After-Tax Contributions and any Company Matching Contributions attributable
thereto shall be distributed first.
               (x) Notwithstanding any other provision of this Section 3.07 or
of the Plan to the contrary, the Employer may, by action of the Company,
determine to make a special Employer contribution (a “Qualified Non-Elective
Contribution”) to the Plan for the account of certain Participants who are
Nonhighly Compensated Employees in order to maintain the Plan’s compliance with
the non-discrimination

34



--------------------------------------------------------------------------------



 



requirements of Code Sections 401(k) and 401(m) and in lieu of (or in
combination with) making the adjustment in the percentage of Annual Salary
specified by Participants in their Deferral Elections or returning Contributions
as provided in this Section 3.07. Any such Qualified Non-Elective Contribution
shall be in such amount as is determined by the Company and will be allocated as
determined by the Company to the individual accounts of Participants who are
Nonhighly Compensated Employees and who actively contributed to the Plan during,
and are Employees at the end of, the Plan Year for which such contribution is
made. Any such Qualified Non-Elective Contribution shall be nonforfeitable and
shall be treated for all purposes as a Before-Tax Contribution under the Plan,
including for purposes of the limitations on distribution described in this
Article 3, except that such contribution shall not be applied against or counted
for purposes of determining compliance with the percent limitation on Before-Tax
Contributions in Section 3.02 the combined percent limitation on Before-Tax
Contributions and After-Tax Contributions contained in Section 3.02, or the
limitation on Before-Tax Contributions contained in this Section 3.07. Any such
Qualified Non-Elective Contribution shall be made to the Trustee no later than
the last day of the Plan Year next succeeding the Plan Year for which the
contribution is made, and may be made in whole or in part in cash or in shares
of Company Stock. Payment of any such Qualified Non-Elective Contribution
(whether in the form of cash or Company Stock) for a Plan Year which is made by
the Employer after the close of such Plan Year shall be treated by the Plan in
the same manner as if it were received on or before the last day of such Plan
Year.
     3.08 Withdrawals by Participants of After-Tax Contributions, Rollover
Contributions, Company Matching Contributions, Before-Tax and Catch-up
Contributions.
          (a) After-Tax Contributions. Upon application to the Trustee at any
time no sooner then twelve (12) months after any earlier withdrawal by such
Participant of After-Tax Contributions under this Paragraph 3.08(a), Rollover
Contributions under Paragraph 3.08(b), Before-Tax Contributions under

35



--------------------------------------------------------------------------------



 



Paragraph 3.08(d)(ii)(A),or Company Matching Contributions under
Paragraph 3.08(c), a Participant may withdraw all or a portion of the amounts
then credited to his After-Tax Contributions account.
          There shall be no suspension of the withdrawing Participant’s right to
make After-Tax Contributions following a withdrawal under this
Paragraph 3.08(a).
          (b) Rollover Contributions. Upon application to the Trustee at any
time no sooner than twelve (12) months after any earlier withdrawal by him under
this Paragraph 3.08(b), After-Tax Contributions under Paragraph 3.08(a), Company
Matching Contributions under Paragraph 3.08(c) or Before-Tax Contributions under
Paragraph 3.08(d)(ii)(A), a Participant may withdraw all or a portion of the
amounts then credited to his Rollover Contributions account; provided, however,
that such Participant shall first have withdrawn, or shall have applied to make
a concurrent withdrawal of all amounts credited to his After-Tax Contributions
account.
          (c) Company Matching Contributions. Effective on and after October 1,
2007, upon application to the Trustee at any time no sooner than twelve
(12) months after any earlier withdrawal by him under this Paragraph 3.08(c),
After-Tax Contributions under Paragraph 3.08(a), Rollover Contributions under
Paragraph 3.08(b), or Before-Tax Contributions under Paragraph 3.08(d)(ii)(A), a
Participant may withdraw all or a portion of the amounts then credited to his
Company Matching Contributions account; provided, however, that such Participant
shall first have withdrawn, or shall have applied to make a concurrent
withdrawal of all amounts credited to his After-Tax Contributions account and
his Rollover Contributions account. Prior to October 1, 2007, a Participant may
withdraw under this paragraph only amounts then credited to his Matured Company
Matching Contributions account and will have no right to withdraw amounts
credited to his Unmatured Company Matching Contributions account.
          (d) Before-Tax Contributions. A Participant cannot withdraw amounts
credited to his Before-Tax Contribution accounts, except that a Participant may
withdraw all or a portion of such amounts if:

36



--------------------------------------------------------------------------------



 



               (i) The Participant has no, or is concurrently applying to
withdraw all, available amounts credited to any After-Tax Contributions account,
to any Rollover Contributions account, or to any Company Matching Contributions
account; and
               (ii) The Participant has (A) attained age fifty-nine and one-half
(591/2), or (B) provided evidence satisfactory to the Plan Administrator that
the Participant’s withdrawal qualifies as a hardship withdrawal which satisfies
the standards of subsection (e) below, or (C) provided evidence that the
Participant’s withdrawal meets the requirements of a qualified reservist
distribution under Code Section 72(g); and
               (iii) In the case of a withdrawal under Paragraph 3.08(d)(ii)(A),
no withdrawal has been made in the preceding twelve (12) months of After-Tax
Contributions under Paragraph 3.08(a), Rollover Contributions under
Paragraph 3.08(b), Before-Tax Contributions under this Paragraph 3.08(d), or
Company Matching Contributions under Paragraph 3.08(c).
          If a Participant shall make application to withdraw any Before-Tax
Contributions as a qualified reservist distribution or due to attainment of age
fifty-nine and one-half (591/2), his election to make Before-Tax Contributions,
including Catch-up Contributions, or After-Tax Contributions shall not be
affected by such withdrawal. If a Participant shall make application to withdraw
any Before-Tax Contribution due to hardship, future contributions shall be
suspended in accordance with Paragraph 3.08(e)(3).
          The Plan Administrator shall establish administrative procedures for
obtaining withdrawals.
          (e) Hardship Withdrawal Standards. A withdrawal will be deemed to
constitute a hardship withdrawal if: (1) the Participant has an immediate and
heavy financial need; and (2) a distribution from the Plan is necessary to meet
that need. A

37



--------------------------------------------------------------------------------



 



Participant will be treated as having an immediate and heavy financial need only
if the funds are required to cover one of the following:
               (i) Expenses for medical care described in Code Section 213(d)
previously incurred by the Participant or the Participant’s spouse or dependents
(as defined in Code Section 152) or necessary for these persons to obtain such
medical care, or, effective October 1, 2007, expenses for medical care
previously incurred by a primary Beneficiary of the Participant or expenses
necessary for a primary Beneficiary to obtain such medical care;
               (ii) Costs directly related to the purchase (excluding mortgage
payments) of a principal residence for the Participant;
               (iii) Post-secondary education tuition, related educational fees,
and room and board expenses for the Participant or the Participant’s spouse,
children, or other dependents (as defined in Code Section 152) for the next
twelve (12) months, or, effective October 1, 2007, such fees and expenses for a
primary Beneficiary of the Participant for the next twelve (12) months;
               (iv) Payment of amounts necessary to prevent the eviction of the
Participant from his principal residence or foreclosure on the mortgage of the
Participant’s principal residence;
               (v) Effective October 1, 2006, payments for funeral or burial
expenses for a deceased parent, spouse, child or dependent, and effective
October 1, 2007, such payments for a primary Beneficiary of the Participant;
               (vi) Effective October 1, 2006, repair to a principal residence
for damage that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10 percent of adjusted
gross income); or
               (vii) Any other purposes for which the Internal Revenue Service
specifically determines, under the authority given to it under Treasury
Regulation  

38



--------------------------------------------------------------------------------



 



§1.401(k)-1(d)(3)(v), that such circumstances constitute an immediate and heavy
financial need.
          For the purposes of this section, a “primary Beneficiary” is an
individual who is named as a Beneficiary under the Plan and has an unconditional
right to all or a portion of the Participant’s account balance under the Plan
upon the death of the Participant.
          If an immediate and heavy financial need is deemed to exist, a
distribution from the Plan will be deemed necessary to meet such need if, and
only if, the following conditions are met:
                    (A) the distribution is not in excess of the amount of the
immediate and heavy financial need of the Participant, including amounts
necessary to pay any federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution;
                    (B) the Participant has obtained all distributions, other
than hardship distributions, and has applied for all nontaxable (at the time of
the loan) loans currently available under all plans maintained by the Company or
an Affiliated Company; and
                    (C) the Participant will be prohibited from making elective
contributions (as defined in Treas. Reg. §1.401(k)-6) or employer contributions
(as defined in Treas. Reg. §1.401(m)-1(f)(6)) to any qualified or non-qualified
deferred compensation plans maintained by the Company or an Affiliated Company
(as determined in accordance with Treas. Reg. §1.401(k)-1(d)(3)(iv)(E)(2)) for
six (6) months commencing as soon as administratively possible following the
hardship withdrawal.
          In the case of a distribution which is made on account of an immediate
and heavy financial need due to the payment of post-secondary education tuition
for the Participant or the Participant’s spouse, children, Beneficiary or other
dependents (“educational hardship”), any such educational hardship withdrawals
within a Plan Year

39



--------------------------------------------------------------------------------



 



shall be aggregated and treated as having been received as of the date of the
initial educational hardship withdrawal during such Plan Year for purposes of
applying the restriction on subsequent contributions provided for in
Paragraph 3.08(e)(vii)(C).
          No hardship withdrawal of earnings on Before-Tax or Catch-up
Contributions shall be permitted to the extent that such earnings are
attributable to periods after December 31, 1988.
     3.09 Loans to Participants. Upon application to the Trustee by a
Participant or Beneficiary who is not a Party in Interest, the Plan
Administrator may authorize the Trustee to make a loan or loans to such
Participant or Beneficiary. Any such loans shall be subject to at least the
following requirements:
          (a) Loans shall be made available on a uniform and nondiscriminatory
basis.
          (b) Loans must bear a reasonable interest rate which will be
determined by the Plan Administrator and which will be fixed for the term of the
loan. All loans will be secured by up to fifty percent (50%) of the borrower’s
vested Plan accounts (determined as of the time of the loan).
          (c) The minimum loan amount is $1,000.
          (d) No loan can be made to the extent that such loan, when added to
the outstanding balance of all other loans to the borrower under this Plan and
any other plan of the Company or an Affiliated Company, would exceed the lesser
of: (i) fifty thousand dollars ($50,000), reduced by the excess of (A) the
highest outstanding balance of loans to the borrower from the Plan and such
other plans during the one-year period ending on the day before the date the
loan is made over (B) the outstanding loan balance on the date the loan is made,
or (ii) one-half of the vested value of the borrower’s accounts under this Plan
and such other plan(s). In addition, no loan under this Plan, when added to any
existing loans hereunder, shall exceed the value of the amounts credited to the
borrower’s After-Tax

40



--------------------------------------------------------------------------------



 



Contributions, Before-Tax Contributions, and Company Matching Contributions
accounts, plus the borrower’s vested Company Core Contribution account.
          (e) Any loan shall, by its terms, require repayment within five
(5) years unless such loan is used to acquire a dwelling unit which, within a
reasonable time (determined at the time the loan is made), will be used as the
principal residence, within the meaning of Code Section 121, of the borrower, in
which case the loan shall be repaid within such period as may be established by
the Vice President – Human Resources. Notwithstanding the above, all loans shall
be immediately due and payable upon the Participant’s severance from employment
with the Company and all Affiliated Companies, unless, at the discretion of the
Investment Committee, such loan is directly rolled over to a qualified plan of a
subsequent employer of the Participant pursuant to an agreement between the
Company and the subsequent employer. The maximum number of loans which a
borrower may have outstanding at one time is one residential and one
non-residential loan.
          (f) Certain fees apply when obtaining a loan through the Plan. Such
fees, as they are in effect from time to time, will be set forth in the Summary
Plan Description or in loan documentation provided to the borrower.
          (g) Repayment of Participant loans shall be by payroll deduction or
other method approved by the Plan Administrator on a level amortized basis with
repayments made as specified in the loan documentation, but, in all cases, at
least quarterly; except that a borrower may prepay in full the outstanding
balance of his loan at any time in accordance with procedures established by the
Plan Administrator. Loan repayments may be suspended for one year during a
Participant’s authorized unpaid leave of absence, or during such other period
permitted by applicable law. Loan repayments may be suspended as permitted under
Code Section 414(u)(4) for any period in which the Participant is on a qualified
military leave.
          (h) Loans must be evidenced by a written promissory note. In the event
that a borrower fails to make a required payment when due, the loan shall be in
default if the borrower fails to become current in his payments within ninety
(90) days of

41



--------------------------------------------------------------------------------



 



such missed payment, or, if earlier, the default date as indicated in the loan
documentation. Upon default, the outstanding principal balance of the loan and
all accrued interest thereon will be immediately due and payable, and will be
satisfied from the borrower’s Plan accounts (at such time(s) as permitted by
applicable law) upon the occurrence of a Distribution Event or upon the
Participant’s attainment of age fifty-nine and one-half (591/2).
          (i) Each loan shall be a separate investment of the borrower’s Plan
accounts. The amount of the loan will first reduce the borrower’s Before-Tax and
Catch-up Contributions accounts, then the borrower’s After-Tax Contributions
account, then the borrower’s Rollover Contributions account, then the borrower’s
Company Matching Contributions account (to the extent of Matured Company
Matching Contributions for loans prior to October 1, 2007), and then the
borrower’s vested Company Core Contributions account. Amounts within the Plan
accounts allocated to each Participant Investment Fund also shall be reduced
ratably.
          (j) Loan principal repayments will be credited first to the borrower’s
Company Core Contributions account, if any. After principal repayments which are
equal to the amount by which the borrower’s Company Core Contributions account,
if any, was reduced to make a loan are credited to the Participant’s Company
Core Contributions account, loan principal repayments will be credited to the
borrower’s Company Matching Contributions account, next to the borrower’s
Rollover Contributions account, next to the borrower’s After-Tax Contributions
account and next to the borrower’s Before-Tax Contributions account. Loan
interest payments will be credited ratably to the borrower’s Company Matching
Contributions account, Company Core Contributions account, Before-Tax
Contribution account, Rollover Contributions account and After-Tax Contribution
account. All principal and interest payments shall be allocated among the
Participant Investment Funds in accordance with the borrower’s most recent
investment direction election for new contributions.
          Notwithstanding the foregoing, loans made pursuant to this
Section 3.09 may be subject to such additional uniform and nondiscriminatory
rules as may from time to time

42



--------------------------------------------------------------------------------



 



be adopted by the Board, the Investment Committee or the Plan Administrator,
which rules shall comply with the Code, ERISA, and other applicable law and may
impose limitations on, or requirements for obtaining Plan loans which are in
addition to or more restrictive than those limitations and requirements set
forth above in this Section 3.09.
     3.10 Distributions Following Distribution Events.
          (a) Except as otherwise provided for in Paragraph 3.10(d) herein,
after a Distribution Event other than death occurs as to the Participant, the
following will apply:
               (i) All amounts credited to such Participant’s accounts shall be
retained in the Plan until the earliest of the Participant’s death, the
Participant’s consent to and application for the Trustee to distribute the
aggregate amounts in all of Participant’s Plan Accounts to him in a lump sum or
the Participant’s consent to and application for the Trustee to commence
distribution of installment payments of his account to him in accordance with
Section 5.01. Notwithstanding the preceding sentence, distributions of a
Participant’s Plan accounts shall commence no later than April 1 of the calendar
year following his attainment of age 701/2. Participants who attain age 701/2 on
or after January 1, 2003, and continue employment with the Employer beyond
age 701/2 may defer commencement of distribution under this Section until no
later than April 1st of the calendar year following the calendar year in which
the Participant retires.
               (ii) In the event that the Participant consents to a lump sum
distribution of the aggregate amounts in all of his Plan accounts, by filing an
election with the Trustee effective on or after the date of (A) the
Participant’s Termination of Employment with the Company or an Affiliated
Company, or (B) a Distribution Event as to the Participant, the Participant
shall receive a distribution of all amounts credited to such Participant’s Plan
accounts, in the manner described in Section 5.01. In addition, a second
distribution of any amount subsequently credited to a Participant’s Company
Matching Contributions account in accordance with Section 3.03 or to a
Participant’s Company Core Contributions account in accordance with Section 3.04
shall be made as soon as practicable after actual receipt by the Trustee of the
Company Stock or cash contribution.

43



--------------------------------------------------------------------------------



 



          (b) In the event of the Participant’s death, the Participant’s
Beneficiary shall receive a distribution of all amounts credited to the
Participant’s Plan accounts according to the distribution elections provided in
Section 5.01. Subject to Paragraph 3.10(d), such distribution shall be made as
soon as practicable after the Participant’s death.
          (c) Notwithstanding the previous paragraphs of this Section 3.10, if
the aggregate amount credited to the Participant’s Plan accounts does not exceed
$1,000, such amount will, subject to Paragraph (d) below, be distributed to the
Participant (or, in the case of the Participant’s death, the Participant’s
Beneficiary or Beneficiaries) in the manner provided in Section 5.01.
          (d) At least thirty (30) days, but no more than one hundred eighty
(180) days, before a distribution is made to a Participant, a Participant shall
be given notice of: (1) his ability to delay distribution in accordance with
Paragraph 3.10(a)(i) above (if applicable), (2) his ability to elect a direct
rollover in accordance with Section 5.03, and (3) for former participants of the
IGS Savings Plan, the ability to elect the optional forms of payment as provided
in Exhibit II. At least thirty (30) days, but no more than one hundred eighty
(180) days, before benefits begin to a Beneficiary who is a spouse (including an
alternate payee under a Qualified Domestic Relations Order), such Beneficiary
must be given notice of his ability to elect a direct rollover under
Section 5.03. A distribution may be made less than thirty (30) days after
receipt of the notice required by this Paragraph 3.10(d); provided that: (i) the
notice clearly informs the Participant or Beneficiary of the right to consider
the decision regarding distribution or direct rollover for a period of thirty
(30) days after the notice is provided, and (ii) after receiving the notice, the
Participant or Beneficiary waives the thirty (30) day period by electing a
distribution.

44



--------------------------------------------------------------------------------



 



     3.11 Distributions Pursuant to a Qualified Domestic Relations Order.
Notwithstanding any other provisions of the Plan, following the Plan
Administrator’s determination that a domestic relations order received by the
Plan Administrator and applicable to a Participant and any of such Participant’s
Plan accounts is a Qualified Domestic Relations Order, such distribution or
distributions shall be made from such Participant’s Plan account or accounts, in
accordance with such Qualified Domestic Relations Order and the Plan’s Qualified
Domestic Relations Order procedures, and in the manner described in
Section 5.01, to the alternate payee or payees specified in such Qualified
Domestic Relations Order. If so specified in a Qualified Domestic Relations
Order, a distribution to an alternate payee may be made prior to the date on
which the Participant attains his “earliest retirement age” (as defined in Code
Section 414(p)(4) and ERISA Section 206(d)(3)(E)).
     3.12 Rollovers into the Plan. Each Employee who is eligible pursuant to
Paragraph 3.01(a) to participate in the Plan, and any other Employee who is
expected to become eligible to participate in the Plan who has received an
eligible rollover distribution described in Code Section 402(c)(4), may make a
cash contribution to the Plan (a “Rollover Contribution”) of all or a portion of
any such rollover distribution, provided that: (a) the acceptance of such
Rollover Contribution will not adversely affect the continued qualified status
of the Plan, and (b) the Plan Administrator in due course receives all the
documentation and other relevant information pertaining to such Rollover
Contribution deemed necessary by the Plan Administrator for the proper
administration of the Plan. Notwithstanding the above, the Plan does not accept
After-Tax Contributions that are a part of an eligible rollover distribution.
Any such Rollover Contribution shall not be taken into account for purposes of
determining: (i) the limitations set forth in Sections 3.02, 3.07, and 3.14;
(ii) whether the Plan is “top-heavy” (as such term is defined in Code
Section 416(g), unless the Rollover Contribution originates from the plan of the
Company or an Affiliated Company); or (iii) the Company Matching Contributions
under Section 3.03. For the period during which an Employee is not otherwise a
Participant, such Employee shall be treated as a Participant solely for the
purpose of and with respect to such Rollover Contribution.

45



--------------------------------------------------------------------------------



 



     3.13 Plan-to-Plan Transfers; Plan Mergers. At the discretion of the
Investment Committee, the Trustee may accept directly from a trustee or
custodian any or all of the assets, including outstanding participant loans,
held under another plan which is qualified under Code Section 401(a) for the
benefit of Participants or any other Employees who are expected to become
Participants, either as a part of a transfer of assets from the trust for such
other plan or a merger of such other plan with the Plan, provided that: (a) the
acceptance of such transferred assets will not adversely affect the continued
qualified status of the Plan, (b) the Plan Administrator in due course receives
all the documentation and other relevant information pertaining to such
transferred assets deemed necessary by the Plan Administrator for the proper
administration of the Plan, and (c) any other conditions or requirements which
may be established by the Investment Committee or the Plan Administrator are
satisfied. Any assets which were held by the transferor plan under a qualified
cash or deferred arrangement, as such term is defined in Code Section 401(k),
shall be treated as Before-Tax Contributions. Any assets which were held by the
transferor plan pursuant to an election to make employee Catch-up Contributions
shall be treated as Catch-up Contributions. Any assets which were held by the
transferor plan pursuant to an election to make employee after-tax contributions
shall be treated as After-Tax Contributions. Any other transferred assets shall
be treated as Rollover Contributions for all purposes under the Plan, except
that such transferred assets shall not be taken into account for purposes of
determining: (i) the limitations set forth in Section 3.02, 3.07, and 3.14;
(ii) whether the Plan is “top-heavy” (as such term is defined in Code
Section 416(g), unless the transferor plan is a plan of the Company or an
Affiliated Company); or (iii) the Company Matching Contributions under
Section 3.03.
          Notwithstanding any contrary provisions of Section 3.08, the
withdrawal by a Participant of any or all of such transferred assets or any
other assets derived from the investment thereof shall not result in a
suspension of such Participant’s right to make contributions to the Plan or to
have contributions made on his behalf under the Plan. Alternate forms of
benefits, and other benefits, rights, and features under the transferor or
merged plan (including those identified in Section 5.05) shall be continued to
the extent required to comply with ERISA and the Code. For the period during
which

46



--------------------------------------------------------------------------------



 



an Employee is not otherwise a Participant, such Employee shall be treated as a
Participant solely for the purpose of and with respect to the portion of such
transferred assets allocated to his Plan account.
     3.14 Limitation on Annual Additions to Participants’ Accounts.
          (a) Definitions. For purposes of this Section 3.14, the following
definitions shall apply:
               (i) Annual Additions mean, in the case of this Plan and any other
Defined Contribution Plan maintained by the Company or an Affiliated Company,
the aggregate of: (A) the amount of Company and Affiliated Company contributions
including, but not limited to, Before-Tax Contributions, excluding Catch-up
Contributions, and Company Matching Contributions, Company Core Contributions,
Qualified Non-Elective Contributions (as defined in Paragraph 3.07(a)(xiii)),
and any forfeitures allocated to a Participant’s account during the Plan Year
but excluding any amounts returned to a Participant under Treasury
Regulation §1.402(g)-1(e)(2) or (3), (B) the amount of a Participant’s After-Tax
Contributions and any other after-tax contributions to a plan of the Company or
an Affiliated Company, (C) amounts described in Code Sections 415(l)(1) and
419A(d)(2).
          Participant’s Compensation means compensation which is paid to the
Participant by the Company or an Affiliated Company for the Plan Year and which
is required to be reported as wages for Federal income tax purposes on the
Participant’s Form W-2. Participant’s Compensation shall also include any
Before-Tax Contributions, and any amount which is contributed or deferred by the
Employer at the election of the Participant and which is not includible in the
gross income of the Participant under Code Sections 125 or 457. Notwithstanding
the above, effective October 1, 2007, “Participant’s Compensation” shall not
exceed the limitation provided under Code Section 401(a)(17) as adjusted
pursuant to Code Section 401(a)(17)(B) for any Plan Year.

47



--------------------------------------------------------------------------------



 



               (ii) Basic Limitation. Notwithstanding anything to the contrary
contained in this Plan, the Annual Additions allocated to a Participant under
the Plan and any other Defined Contribution Plan maintained by the Company or an
Affiliated Company in respect of any Plan Year (which shall be the limitation
year) shall not exceed in the aggregate the lesser of $40,000 (as adjusted by
Code Section 415(d)) or 100% of the Participant’s Compensation for such Plan
Year.
          (b) Additional Rules. Notwithstanding the foregoing, effective for
plan years beginning before October 1, 2007, if the Participant’s Annual
Addition to this Plan for any Plan Year would exceed the limitations of this
Section 3.14 because of the allocation of forfeitures, a reasonable error in
estimating a Participant’s Compensation, a reasonable error in estimating the
amount of Before-Tax Contributions, or for other reasons as permitted by the
Commissioner of Internal Revenue, the excess of such Annual Addition over the
amount which is permissible under this Section 3.14 shall be disposed of as
follows: After-Tax Contributions and, if necessary, Before-Tax Contributions (in
that order), and gains or other earnings allocable thereto, to the extent they
would reduce the excess amount, will be returned to the Participant, while any
Company Matching Contributions attributable thereto and any earnings on such
Company Matching Contributions shall be forfeited, placed in a suspense account,
and applied towards subsequent Company Matching Contributions. For plan years
beginning on and after October 1, 2007, any correction of excess contributions
will be made pursuant to Section 7.04.
     3.15 Application of Top-Heavy Provisions. The Plan will be a top-heavy plan
if: (a) the Plan is not required to be aggregated with any other plan under
Paragraph 3.15(b)(i), and if the sum of the accounts of Participants who are
“Key Employees” exceeds 60 percent of the sum of the accounts of all employees
(subject to adjustment below), or (b) if the Plan must be aggregated with one or
more other plans under Paragraph 3.15(b)(ii), and if the Plan is part of a
top-heavy group; provided, however, that the Plan will not be a top-heavy plan
if it is a member of a group of plans described in Paragraph (b)(iii) below
which is not a top-heavy group. In the event that the Plan becomes top-heavy,
the minimum benefit requirement of Paragraph 3.15(e) shall become applicable.

48



--------------------------------------------------------------------------------



 



          The date for determining the applicability of this Section 3.15 for
any Plan Year is the last day of the preceding Plan Year (“determination date”).
          The date for determining the value of the employees’ accounts
(“valuation date”) shall be the determination date.
          (a) Key Employees. For purposes of this Section 3.15, the term “Key
Employee” means any employee or former employee (or a beneficiary of either in
the event that such employee or former employee is deceased) who at any time
during a Plan Year or any of the four preceding Plan Years is:
               (i) An officer of the Company or an Affiliated Company having
annual compensation greater than $130,000 (as adjusted by Code
Section 416(i)(1)(A)); provided, however, that no more than the lesser of
(A) fifty (50) employees, or (B) the greater of three (3) employees or
10 percent of all employees are to be treated as officers;
               (ii) A 5 percent owner of the Company or an Affiliated Company;
or
               (iii) A 1 percent owner of the Company or an Affiliated Company
having an annual compensation of more than one hundred fifty thousand dollars
($150,000).
          For purposes of this Paragraph 3.15(a), an employee’s compensation
shall mean compensation as determined under Code Section 414(q)(4).
          An employee shall be considered to own more than a 5 percent interest
if the employee owns more than 5 percent of the Company’s or an Affiliated
Company’s outstanding stock or stock possessing 5 percent of the total combined
voting power of all of the stock of the Company or an Affiliated Company. An
employee shall also be treated as owning stock owned by certain members of the
employee’s family as provided in Code Section 318, as modified by Code
Section 416(i)(1)(B). The same rules shall apply to determine whether an
employee is a 1 percent owner. If an

49



--------------------------------------------------------------------------------



 



employee ceases to be a Key Employee, such employee’s account shall be
disregarded as an account of a Participant who is a Key Employee under the
top-heavy plan computation for any Plan Year following the last Plan Year for
which such employee was treated as a Key Employee.
          (b) Top-Heavy Group. For purposes of determining whether the Plan is
part of a top-heavy group as referred to above in this Section 3.15, the
following rules shall apply:
               (i) All plans maintained by the Company or an Affiliated Company
which cover a Key Employee and any other plan which enables a plan covering a
Key Employee to meet the requirements of Code Sections 401(a)(4) or 410 shall be
aggregated to determine whether the plans, as a group, constitute a top-heavy
group.
               (ii) An aggregation group shall be a top-heavy group if, as of
the determination date, the sum of (A) the accounts of Key Employees under all
defined contribution plans included in the group and (B) the present value of
the accumulated accrued benefits for Key Employees under all defined benefit
plans in the group, exceeds 60 percent of the sum of such accounts and present
values for all employees under all such plans in the group. If the aggregation
group is not a top-heavy group, no plan in the aggregation group shall be a
top-heavy plan.
               (iii) In any Plan Year, in testing for top-heaviness under this
Paragraph 3.15(b), the Employer may in its discretion expand the aggregation
group to take into account any other plan maintained by it or an Affiliated
Company, so long as such expanded aggregation group continues to meet the
requirements of Paragraphs 401(a)(4) and 410 of the Code. If the expanded
aggregation group is not a top-heavy group (as determined in accordance with the
preceding paragraph), no plan in such expanded aggregation group shall be a
top-heavy plan.
          (c) Additional Rules. In determining the present value of the
accumulated accrued benefits under a Defined Benefit Plan and the sum of the
account

50



--------------------------------------------------------------------------------



 



balances under a Defined Contribution Plan, both Company and Affiliated Company
contributions and employee contributions shall be taken into account. The
present value of the accrued benefit in a Defined Benefit Plan or the account
balance in a Defined Contribution Plan shall include any amount distributed to
an employee within the one-year period ending on the determination date for the
Plan Year, except for in-service withdrawals. The present value of the accrued
benefit in a Defined Benefit Plan shall be calculated for any employee other
than a Key Employee under (a) the method, if any, that uniformly applies for
accrual purposes under all plans maintained by the Company or an Affiliated
Company, or (b) if there is no such method, an accrual rule rate which is not
more rapid than the slowest accrual rate allowed under the fractional accrual
rate of Code Section 411(b)(1)(C). If there is more than one Defined Benefit
Plan in an aggregation group, the actuarial assumptions used for such Defined
Benefit Plans must be the same. If an employee has not performed services for
the Company or an Affiliated Company during the one-year period ending on the
determination date for the Plan Year, any accrued benefit or account balance for
such individual shall not be taken into account.
          (d) Vesting Requirements. If this Plan is determined to be top-heavy
in any Plan Year under the provisions of this Section 3.15, account balances
will be or become fully vested in accordance with the vesting schedules under
Sections 3.02, 3.03, and 3.05, or, if earlier, after a Participant completes at
least three (3) Years of Vesting Service.
          (e) Minimum Benefit. If this Plan is determined to be top-heavy in any
Plan Year under the provisions of this Section 3.15, then the Employer’s
contribution for such Plan Year to be allocated to each Participant who is not a
Key Employee and is not covered by a collective bargaining agreement in such
Plan Year shall not be less than three (3) percent of such Participant’s
compensation (as defined in Treasury Regulations §1.415(c)-2) or such lesser
percentage (taking into account Before-Tax Contributions, excluding Catch-up
Contributions, and Company Matching Contributions and Company Core
Contributions) as may be made with respect to the Key Employee who had the
highest such percentage in such Plan Year.

51



--------------------------------------------------------------------------------



 



ARTICLE IV
TRUST FUND AND PARTICIPANT INVESTMENT FUNDS
     4.01 Trust Agreement. The Company has entered into a Trust Agreement for
the Plan establishing the Trust Fund and the Participant Investment Funds. The
Trustee under such Trust Agreement shall hold, invest, distribute, and
administer the Trust Fund in accordance with the terms of the Plan and the Trust
Agreement and shall hold the contributions to each Participant Investment Fund,
including income therefrom, as a unit. Any portion of a Participant Investment
Fund may, pending its permanent investment in an Investment Vehicle or
distribution, be invested in interest-bearing investments of a short-term
nature, even though the same may not be legal investments for trust funds under
the laws applicable thereto. Any portion of a Participant Investment Fund may be
maintained in cash. The Trustee shall be responsible for making the final
decision as to managing, acquiring, or disposing of that portion of any of the
Participant Investment Funds described below , if any, not subject to the
management of investment manager or managers or to directions of the Investment
Committee given pursuant to Paragraphs 6.04(a)(ii) or 6.04(b) respectively.
          (a) Participant Investment Funds. All Participant Contributions
transferred to the Trustee pursuant to Sections 3.02, 3.12, or 3.13 and Company
Core Contributions transferred to the Trustee pursuant to Section 3.04 shall be
held and invested by the Trustee in the Participant Investment Funds in
accordance with the directions of Participants given as hereinafter provided.
The Company, by resolution of the Board or the Investment Committee, shall have
the right, in its discretion, to amend the Plan to establish additional
Participant Investment Funds in which Participant Contributions may be invested
in accordance with the directions of Participants or to discontinue existing
Participant Investment Funds.
          (b) Investment of Company Matching Contributions. All Company Matching
Contributions shall be invested in the Company Stock Fund, except as otherwise
provided in Section 4.04.

52



--------------------------------------------------------------------------------



 



     4.02 Investment of Contributions in the Participant Investment Funds.
Subject to the provisions of Section 4.03, each Participant in the Plan, in
accordance with procedures established by the Plan Administrator, will direct
that the Trustee hold and invest in one or more Participant Investment Funds all
amounts credited to such Participant’s Plan accounts in respect of that
Participant’s Matched Contributions and Unmatched Contributions thereafter
deducted from his Annual Salary and in respect of any Company Core Contributions
under Section 3.04, Rollover Contributions under Section 3.12, or plan-to-plan
asset transfers or mergers under Section 3.13, credited to his Plan accounts. A
Participant shall allocate his Participant Contributions and Company Core
Contributions among the available Participant Investment Funds in multiples of
one percent (1%); provided, however, that the total of such allocations must
equal one hundred percent (100%). No Participant shall have the right to give
separate investment directions for amounts in respect of his Matched
Contributions and Unmatched Contributions or in respect of his Company Core
Contributions, Before-Tax Contributions, Catch-up Contributions and After-Tax
Contributions. The Plan is intended to be a Participant-directed “Section 404(c)
Plan” under ERISA Section 404(c) and the regulations thereunder, and the
provisions of the Plan are to be interpreted so as to effectuate such intent.
          Each of the Participant Investment Funds is currently invested in the
particular Investment Vehicle specified in Appendix A although the Investment
Committee may from time to time replace, add to, or discontinue such Investment
Vehicles without amending the Plan, upon notice to Participants.
          (a) Company Stock Fund. All Participant Contributions to the Company
Stock Fund and Company Matching Contributions made on or after October 1, 2002
and before October 1, 2007, shall be held in the Company Stock Fund – Current
Year until the end of the Plan Year in which such Contributions are made.
Throughout this Plan, prior to October 1, 2007, “Company Stock Fund” will refer
collectively to The Company Stock Fund – ESOP and Company Stock Fund – Current
Year unless otherwise specified. On and after October 1, 2007, the Company Stock
Fund will no longer be split into the two funds mentioned above, and “Company
Stock

53



--------------------------------------------------------------------------------



 



Fund” will refer to a single fund. Contributions to the Company Stock Fund shall
be invested by the Trustee primarily in Company Stock, although a cash position
is maintained to provide a liquidity level necessary for daily transactions. All
Participant Contributions and Company Matching Contributions shall both be
invested in the Company Stock Fund by the Trustee as liquidity and investment
manager; provided, however, that separate subaccounts shall be maintained for
amounts attributable to Participant Contributions and Company Matching
Contributions. For Plan Years prior to October 1, 2007, all Participant
Contributions and Company Matching Contributions held in the Company Stock
Fund – Current Year as of the close of the New York Stock Exchange on the last
Business Day of each Plan Year will be transferred to the Company Stock Fund –
ESOP prior to the start of business on the first Business Day of the following
Plan Year.
     4.03 Redirection of Investments of Participant Contributions. Each
Participant may from time to time change his last prior investment direction
pursuant to Section 4.02 or this Section 4.03 to any other investment direction
then permitted pursuant to Section 4.02, in accordance with procedures
established by the Plan Administrator. Each such change of investment direction
pursuant to this Section 4.03 shall apply, at the Participant’s election, to
(a) all amounts then credited to the Participant’s accounts (except as provided
in Section 4.04 below) and/or (b) all contributions thereafter made by or on the
Participant’s behalf (except as provided in Section 4.04 below); provided,
however, that the Plan Administrator may from time to time impose restrictions
on the right to change prior investment directions as to Participant
Contributions to one or more other particular Participant Investment Funds, if
the Plan Administrator determines that such restrictions on redirections are
necessary to comply with the terms of the Investment Vehicles held in any
Participant Investment Fund in which any amounts then credited to Participants’
accounts are held. Notwithstanding the above, prior to October 1, 2007,
Participants may not redirect Participant Contributions or Company Core
Contributions from the Company Stock Fund – Current Year to the Company Stock
Fund – ESOP and may not redirect Participant Contributions or Company Core
Contributions from the Company Stock Fund ESOP to the Company Stock Fund –
Current Year.

54



--------------------------------------------------------------------------------



 



          Any change in investment direction by a Participant for all or any
portion of the Participant Contributions and Company Core Contributions,
including related investment earnings or losses, then credited to the
Participant’s accounts will generally be effective as of the same Business Day
on which notice is received, provided that notice is given prior to the close of
the New York Stock Exchange on such day, and will be effective as of the
following Business Day if such notice is given after the close of the New York
Stock Exchange. Any change in investment direction for future contributions will
be effective as soon as administratively possible.
     4.04 Investment of Company Matching Contributions. All amounts in each
Participant’s Company Matching Contributions account shall be invested in the
Company Stock Fund in accordance with Section 4.02(a); provided, however, that
Participant Contributions, Company Core Contributions and Company Matching
Contributions which are commingled in the Company Stock Fund shall be accounted
for in separate subaccounts and shall remain subject to the separate Plan
provisions which relate to each type of contribution.
          Prior to October 1, 2007, a Participant shall be eligible to redirect
the investment of Matured Company Matching Contributions from the Company Stock
Fund-ESOP to another Participant Investment Fund other than the Company Stock
Fund -– Current Year. Effective October 1, 2007, a Participant shall be eligible
to redirect the investment of all Company Matching Contributions from the
Company Stock Fund to another Participant Investment Fund.
     4.05 Participants’ Accounts. The Plan Administrator shall cause to be
established and maintained for each Participant an account for all amounts in
respect of (a) Before-Tax Contributions made on his behalf, (b) his After-Tax
Contributions, (c) Catch-up Contributions, (d) Rollover Contributions,
(e) Company Core Contributions, and (f) Company Matching Contributions
attributable to his Matched Contributions made during each Plan Year. Effective
October 1, 2006, for purposes of this Section 4.05, transferred assets described
in Section 3.13 shall be credited to a Participant’s Rollover Contributions
account (except as otherwise provided in Section 3.13 in the case of certain
assets which are treated as Before-Tax Contributions or Catch-up Contributions).
Prior to October 1, 2006, transferred assets described in Section 3.13 were
credited as earnings to a Participant’s After-Tax Contributions account (except
as otherwise provided in Section 3.13 in the case of

55



--------------------------------------------------------------------------------



 



certain assets which were treated as Before-Tax Contributions or Catch-Up
Contributions). Credits to Participants’ accounts for amounts invested pursuant
to Section 4.02 in each of the Participant Investment Funds shall be allocated
to the Participant’s Before-Tax Contributions, After-Tax Contributions, Catch-up
Contributions, Company Core Contributions and Company Matching Contributions
accounts in proportion to the amounts credited to such accounts during the
period for which such allocation is made.
          Credits to Participants’ accounts for amounts held and invested
pursuant to Section 4.02 in the Participant Investment Funds, including the
Company Stock Fund shall be expressed in terms of their dollar value. Shares of
Company Stock which are purchased from time to time during any Plan Year out of
cash funds held by the Trustee under the Trust Agreement shall be valued for
purposes of the Plan at the average of the actual cost thereof, including
transfer taxes, brokerage commissions, etc., if any, incident to the purchase
thereof. Shares of Company Stock which are made available through Participant
cash distributions, loans, or investment changes shall be valued for purposes of
the Plan at the Fair Market Value thereof at the close of the Business Day that
the Participant’s application or direction to the Trustee is received for such
transaction, provided such application or direction is received prior to the
close of that Business Day, and at the Fair Market Value thereof at the close of
the following Business Day if the application or direction is received after the
close of the Business Day. Each Participant Investment Fund shall be valued
daily by the Trustee.
          Beginning with the last prior valuation made, amounts credited to each
Participant’s accounts maintained hereunder shall be adjusted to reflect the
effect of income collected and accrued, realized and unrealized profits and
losses, expenses, and all other transactions affecting the Participant
Investment Funds since the prior valuation of the Participant Investment Funds.
Such valuations and such adjustments of the amounts credited to Participants’
accounts shall be made so as to preserve for

56



--------------------------------------------------------------------------------



 



each Participant that Participant’s proportional beneficial interest in each
Participant Investment Fund, based upon contributions made by or on his behalf
and invested in each such Participant Investment Fund.
          The fact that credits shall be made to a Participant’s account in
respect of Company Matching Contributions shall not vest in such Participant any
right, title, or interest in the assets of the Company Stock Fund, except at the
time or times and upon the terms and conditions provided in the Plan. Except as
provided in Section 4.07, a Participant shall have no right of request,
direction, or demand upon the Trustee to exercise in the Participant’s behalf
any rights to purchase or sell securities which may be granted to the Trustee.
The Trustee, in its discretion, may exercise or sell any rights to purchase
other securities appertaining to securities held by the Trustee, whether or not
allocated to individual accounts. The accounts of Participants shall be
appropriately credited.
          No person shall have any right to, or interest in, any assets of the
Participant Investment Funds upon termination of employment or otherwise, except
as provided from time to time under this Plan, and then only to the extent of
the benefits payable to such person under the Plan. All payments of benefits as
provided for in this Plan shall be made solely out of the assets of the
Participant Investment Funds and no fiduciary shall be liable therefor in any
manner. No fiduciary or other person or entity guarantees the Participant
Investment Funds in any manner against investment loss or depreciation in asset
value.
     4.06 Account Statements; Investment Information. As soon as practicable
after September 30 of each year, and at such other times as required by law or
as the Plan Administrator deems necessary or desirable for the purpose of
administering the Plan, each Participant will be furnished with a statement
showing the status of his or her Plan accounts as of such September 30 and such
other dates as are selected by the Plan Administrator. In addition, sufficient
information shall be available to Participants to permit informed investment
decisions as to the Participant Investment

57



--------------------------------------------------------------------------------



 



Funds and Investment Vehicles in which Participant Contributions and Company
Core Contributions may be invested.
          Information relating to Participants’ purchase, holding, and sale of
units of interest in Company Stock and exercise of voting, tender, and similar
rights shall be maintained in accordance with procedures which shall be adopted
and amended from time to time in writing by the Plan Administrator (the
“Confidentiality Procedures”) that are designed to safeguard the confidentiality
of such information (except as necessary to comply with federal or applicable
state law, such as securities law reporting rules for insiders). The
Confidentiality Procedures shall incorporate at least the safeguards of
confidentiality as to exercising voting, tendering, and similar rights as are
set forth in Section 4.07; and name a fiduciary to be responsible for receiving
and acting on investment directions and/or monitoring compliance with the
Confidentiality Procedures and who shall be empowered to determine when an
independent fiduciary should be designated to carry out such activities as to
Company Stock relating to situations which such responsible fiduciary determines
will have a potential for undue influence (such as tender offers, exchange
offers, and contested Board elections) all as contemplated by ERISA
Section 404(c).
     4.07 Voting, Tendering, and Similar Rights as to Company Stock. Before each
annual or special meeting of the stockholders of the Company, the Trustee or its
agent shall furnish or cause to be furnished to each Participant for whom an
account is established and maintained under the Plan and to which units of
interest in Company Stock are allocated a copy of the proxy solicitation
material for such meeting, which is provided to stockholders of the Company who
are not Plan Participants, together with a request for the Participant’s
confidential directions to the Trustee as to how the full shares of Company
Stock then represented by the units of interest allocated to such Participant’s
account should be voted. Upon timely receipt of such directions, the Trustee
shall vote such full shares as directed. Any such shares held by the Trustee as
to which it receives no voting directions and fractional shares shall be voted
by the Trustee in the same proportions as shares to which voting directions have
been received.

58



--------------------------------------------------------------------------------



 



          Each Participant shall have the right, to the extent of the number of
shares of Company Stock represented by the units of interest allocated to his
account, to confidentially direct the Trustee in writing as to the manner in
which to respond to a tender or exchange offer with respect to shares of Company
Stock. The Trustee shall use its best efforts to timely distribute or cause to
be distributed to each Participant the information distributed to stockholders
of the Company who are not Plan Participants in connection with any such tender
or exchange offer. Upon timely receipt of such directions, the Trustee shall
respond as directed with respect to such shares of Company Stock. If the Trustee
shall not receive timely direction from a Participant as to the manner in which
to respond to such a tender or exchange offer, the Trustee shall not tender or
exchange any shares of Company Stock with respect to which such Participant has
the right of direction. The Trustee shall respond as to fractional shares in the
same proportions as the shares as to which Participant directions have been
received.
          Each Participant is, for purposes of this Section 4.07, hereby
designated a “named fiduciary” within the meaning of ERISA Section 403(a)(1)
with respect to voting and responding to tender and exchange offers with respect
to full shares of Company Stock as to which units of interest are allocated to
his account, except to the extent otherwise permitted by ERISA Section 404(c)
because such Participant has exercised independent control over assets in his or
her individual account in the manner described in Department of Labor
Reg. §2550.404c-1 promulgated thereunder. “Participant” as used in this
Section 4.07 shall include in the event of the death of a Participant, his
Beneficiary, and in the event a Qualified Domestic Relations Order is applicable
to an account, each alternate payee under such Qualified Domestic Relations
Order. Directions received by the Trustee from individual Participants as
provided in this Section 4.07 shall be held by the Trustee in confidence and
shall not be divulged or released to any person, including directors, officers,
or employees of the Company or any Affiliated Company, except as permitted by
the Confidentiality Procedures.
          The Trustee is hereby empowered to set such deadlines for Participant
returns of proxy, tender, exchange, or similar directions as are necessary to
assure the

59



--------------------------------------------------------------------------------



 



proper tally of such returns and timely action based on such response,
consistent with the Confidentiality Procedures and the directions of any
independent fiduciary appointed as contemplated by the Confidentiality
Procedures.
ARTICLE IV-A
ESTABLISHMENT OF AN EMPLOYEE STOCK OWNERSHIP PLAN
     4.01-A Effective May 15, 2002, the Company Stock Fund described in
Section 4.02(a) is converted to an employee stock ownership plan (“ESOP”) as
defined in Section 4975(e) of the Code and the regulations thereunder. The ESOP
is intended to form a portion of the Plan, the balance of which includes a
qualified profit-sharing plan described in Section 401(a) of the Code which is
not an ESOP. The ESOP shall hold Participant Contributions pursuant to Deferral
Elections described in Section 3.02, Company Core Contributions described in
Section 3.04, and Company Matching Contributions described in Section 3.03.
Prior to October 1, 2007, the ESOP shall be the Participant Investment Fund
described in Appendix A of the Plan as the Air Products Company Stock Fund —
ESOP. On and after October 1, 2007, the ESOP shall be the Participant Investment
Fund described in Appendix A of the Plan as the Air Products Company Stock Fund.
     4.02-A The ESOP shall be primarily invested in Company Stock as described
in Section 4.02(a). Company Stock as defined herein is traded publicly on the
New York Stock Exchange. A Participant may direct the Trustee to vote the
Company Stock allocated to his account as described in Section 4.07. A
Participant may elect a distribution of his account balance in the Company Stock
Fund to be paid in Company Stock or in cash as described in Section 5.01. A
Participant may elect to diversify his account in the Company Stock Fund to the
extent described in Section 4.03 and 4.04. A Participant may begin receiving
distributions of his accounts, including the Company Stock Fund, as provided in
Section 3.08 or upon the occurrence of a Distribution Event as described in
Section 2.21. Allocations of Participant Contributions and Company Matching
Contributions to the ESOP are made in proportion to the compensation of

60



--------------------------------------------------------------------------------



 



each Participant based on his or her Deferral Elections as described in
Section 3.02.
     4.03-A Participants having all or a portion of their Participant accounts
invested in Company Stock in the ESOP may elect to receive a distribution of
dividends paid on Company Stock that are allocated to their Participant accounts
or to reinvest such dividends in the ESOP pursuant to Section 404(k)(2)(A) of
the Code, and the regulations thereunder. Dividends paid on the portion of a
Participant’s account attributable to Company Core Contributions, including any
related investment earnings and losses, may only be reinvested to the extent
Company Core Contributions and related earnings and losses are vested under
Section 3.05(a) of the Plan. A participant who does not make an affirmative
election under this Section 4.03-A shall be deemed to have elected to reinvest
such dividends in the ESOP. The Plan Administrator shall determine the procedure
for making such election available to eligible Participants.
     4.04-A Participants who are employees of Affiliates of the Company that are
subject to taxation as partnerships are permitted to participate in the ESOP and
invest their Participant accounts in Company Stock, but are excluded from
receiving dividends paid on Company Stock to the Company Stock Fund – ESOP, or
after October 1, 2007, the Company Stock Fund.
ARTICLE V
MANNER OF DISTRIBUTION OF PARTICIPANT ACCOUNTS
     5.01 General. Subject to Sections 5.03 and 5.05, distribution to any person
entitled to receive any amounts then held by the Trustee in the Participant
Investment Funds described in Article IV shall be made by the Trustee in a lump
sum or at the election of such person, in up to, but not exceeding, ten
substantially equal annual installments, in the following manner:
          (a) Cash Distributions. Amounts credited to a Participant’s accounts
which are held by the Trustee in any Participant Investment Fund other than the
Company Stock Fund shall be distributed in cash.

61



--------------------------------------------------------------------------------



 



          (b) Company Stock Distributions. Amounts credited to a Participant’s
accounts which are held by the Trustee in the Company Stock Fund shall be
distributed in the form of shares of Company Stock. Distribution of a
Participant’s interest in a fractional share of Company Stock shall be made in
cash. Notwithstanding the foregoing, amounts credited to a Participant’s account
in the Company Stock Fund may be distributed in the form of cash, at the
election of the Participant or the Participant’s Beneficiary or alternate payee,
as the case may be. Notwithstanding the above, for persons electing installment
distributions commencing on or after October 1, 2006, distributions of amounts
credited to Company Stock Fund must be made in cash.
          The amount to be withdrawn or distributed from a Participant’s account
or accounts under Section 3.08 or 3.10, or pursuant to a Qualified Domestic
Relations Order, shall be the amount or specified portion thereof credited to
such Trustee account or accounts as of: (i) the Business Day on which the
account distribution or withdrawal request is received by the Plan
Administrator; provided, however, that valuation shall take place as of the
following Business Day if the request is received after the close of the New
York Stock Exchange; or (ii) if no request is received, the first Business Day
in March of the calendar year following the year in which the Participant
attains age seventy and one-half (701/2) or, if later, the calendar year in
which the Participant retires if the Participant attained age seventy and
one-half (701/2) on or after January 1, 2003. In the case of a Qualified
Domestic Relations Order, if so provided in the Qualified Domestic Relations
Order, the amount to be withdrawn or distributed shall be the amount specified
in such Order.
          Payment or delivery of an amount to be withdrawn or distributed shall
be made as soon as practicable after the applicable date determined under the
preceding paragraph, but in any event by the April 1 which follows the year in
which the Participant attains age seventy and one-half (701/2), or if later, the
April 1 which follows the year the Participant retires if the Participant
attains age seventy and one-half (701/2) after January 1, 2003. The payment of
benefits under the Plan to a Participant (or to his Beneficiary or
Beneficiaries) who has a severance from employment with the Company and all
Affiliated Companies with amounts credited to his Plan accounts of $1,000 or

62



--------------------------------------------------------------------------------



 



less, or upon the Participant’s death, will begin as soon as administratively
practicable after the Participant makes his last contribution.
          Any distributions made pursuant to this Article V shall be subject to
the requirements of Code Section 401(a)(9) and the regulations thereunder,
including the minimum distribution incidental benefit requirement of Q&A-1(d) of
section 1.401(a)(9)-5 of the final regulations effective January 1, 2003.
     5.02 Designation of Beneficiaries; Spousal Consents. Unless otherwise
designated as provided in the next paragraph of this Section 5.02, each
Participant’s Beneficiary shall be the Participant’s spouse. If the Participant
dies with no surviving spouse, or so designates a Beneficiary other than his
spouse in accordance with the provisions of the next paragraph, the Beneficiary
or Beneficiaries to receive the Plan benefits hereunder shall be as designated
by the Participant in accordance with procedures specified by the Plan
Administrator and filed with the Plan Administrator during the Participant’s
lifetime. Any such designation may be revoked or changed by the Participant at
any time and from time to time, without the consent of any prior Beneficiary
(other than the Participant’s spouse, whose consent shall be required as
provided in the next paragraph) in the same manner as the original designation.
If either no such designation is made or, if made, none of the designated
Beneficiaries, whether primary or contingent, is living at the time of payment,
Plan benefits shall be paid to the Participant’s surviving spouse, if any, and
otherwise to the Participant’s estate.
          The designation of a Beneficiary other than the Participant’s spouse
shall be ineffective unless either: (i) the Participant’s spouse consents in
writing to such designation, the spouse’s consent specifically identifies the
nonspouse Beneficiary, the Participant’s spouse acknowledges the effect of such
designation, and such consent is witnessed by a notary public; or (ii) it is
established to the satisfaction of the Plan Administrator or a representative of
the Plan Administrator that no such consent may be obtained because there is no
spouse of the Participant, the spouse cannot be located, or because of such
other circumstances as may be prescribed in regulations issued by

63



--------------------------------------------------------------------------------



 



the Secretary of the United States Treasury. Any consent by a spouse required by
any provision of the Plan shall be irrevocable by the spouse and any such
consent by the spouse (or establishment that the consent of the spouse may not
be obtained) shall only be effective with respect to such spouse. No Beneficiary
designation shall be effective prior to the time it is received by the Plan
Administrator.
          Notwithstanding the foregoing, for former Participants in the IGS
Savings Plan the terms of Exhibit II shall apply.
     5.03 Direct Rollovers
          (a) Any Participant, any spouse of a Participant (including a former
spouse who is an alternate payee under any Qualified Domestic Relations Order)
or, effective April 1, 2007, any Beneficiary of a Participant (each referred to
herein as a “distributee”) who is entitled to receive an “eligible rollover
distribution” (as defined below) from the Plan may make a special election to
avoid the imposition of automatic withholding of Federal income taxes from the
distribution. The special election is to have all or part of the distribution
paid by the Trustee directly to an eligible retirement plan (as defined below)
in lieu of receiving the distribution from the Plan. In order for such direct
rollover to be made, the special election must be made in accordance with the
procedures established by the Plan Administrator, the eligible retirement plan
must be clearly specified, and the specified plan must be willing to accept the
rollover. Any eligible rollover distribution described in Section 5.03(d)(i)
that includes After-Tax Contributions which a distributee elects to rollover to
a qualified defined contribution plan described in Section 401(a) must be
directly rolled over to such plan pursuant to the special election in this
Section 5.03(a) to have all or part of the distribution paid by the Trustee
directly to a qualified defined contribution plan in lieu of receiving the
distribution from the Plan.
          (b) Notwithstanding the foregoing, a direct rollover shall not be
permitted if the distributee’s eligible rollover distributions during the
calendar year are reasonably expected to total less than $200, and a partial
direct rollover may not be

64



--------------------------------------------------------------------------------



 



made in an amount which is less than $500. Each eligible rollover distribution
may be directly rolled over to only one eligible retirement plan.
          (c) The limits set forth in this Section may be modified by the Plan
Administrator to the extent permitted by Code Sections 401(a)(31), 402, and 3405
and regulations or rulings issued thereunder. Moreover, the provisions of this
Section shall be interpreted and applied consistently with Sections 521 through
523 of the Unemployment Compensation Amendments of 1992, and shall be deemed to
be automatically amended, without the necessity of adopting a specific
amendment, to the extent that applicable law, regulations, or rulings modify,
amend, supersede, eliminate, clarify, or otherwise change the requirements of
said Sections 521 through 523.
          (d) An “eligible rollover distribution” hereunder is any distribution
to or withdrawal by a distributee, except that an eligible rollover distribution
does not include any portion of a distribution to the extent it is: (i) not
included in gross income (without regard to the exclusion for net unrealized
appreciation with respect to employer securities) provided, however, that
eligible rollover distributions shall include the portion of a distribution not
otherwise included in gross income (i.e., After-Tax Contributions), if any,
(ii) required under Code Section 401(a)(9), (iii) a deemed distribution of a
defaulted loan which is unaccompanied by an actual distribution, (iv) any
distribution that is one in a series of substantially equal periodic payments
(not less frequently than annually) made for one or more lives or for a
specified period; (v) any hardship distribution described in Code
Section 401(k)(2)(B)(i)(iv); or (vi) any other amount which is excluded under
the Code or Treasury Regulations. An “eligible retirement plan” is an individual
retirement account or annuity described in Code Sections 408(a) and 408(b)
(collectively, an “IRA”), an annuity plan described in Code Section 403(a) which
accepts rollover distributions, a qualified plan described in Code Section
401(a) which accepts rollover distributions, or a Code Section 457 governmental
plan which accepts rollover distributions; provided, however, that with respect
to a non-spouse Beneficiary, “eligible retirement plan” shall mean only an
inherited IRA within the meaning of Code Section 408(d)(3)(c) and in accordance
with Code Section 402(c)(11) and Code Section 401(a)(9)(B)(ii).

65



--------------------------------------------------------------------------------



 



     5.04 Trustee-to-Trustee Transfer. Upon the direction of the Plan
Administrator, the Trustee may transfer all amounts credited to a Participant’s
accounts held by the Trustee to another retirement benefit plan qualified under
Code Section 401(a) in connection with or following a Distribution Event with
respect to such Participant.
     5.05 Protected Distribution Forms for Certain Transferred Balances.
          (a) In the case of a Participant who had funds transferred to the Plan
from the GSF Energy Inc. Retirement Savings Plan (the “GSF Plan”) during 1989, a
term annuity may be purchased with all or part of that portion of the
Participant’s distribution which is attributable to funds transferred in 1986
from the former Getty savings plan to the GSF Plan. The fixed payment period
cannot exceed 240 months and the amount of payments must be greater than $25 per
month.
          (b) In the case of a Participant employed by Pacific Anchor Chemical
Corporation who had funds transferred from the Pacific Anchor Chemical
Corporation 401(k) Plan (the “Pacific Anchor Plan”) to the Plan as of July 1,
1989, such a Participant may elect to receive the amount credited to his account
as of the date of such transfer in installment payments over a period not to
exceed the life expectancy of the Participant or the joint life expectancy of
the Participant and the Participant’s spouse, if any.
          (c) In the case of a Participant employed by Industrial Gas and Supply
Company (“IGS”) who had funds transferred from the IGS Savings Plan due to the
merger of the IGS Savings Plan into the Plan as of March 31, 2000, such a
Participant may elect to receive the amount credited to his account as of the
date of such transfer, in installment payments over a period not to exceed the
life expectancy of the Participant or the joint life expectancy of the
Participant and the Participant’s spouse, if any. The applicable provisions are
set forth in Exhibit II.

66



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATION
     6.01 Plan Administrator. The Plan Administrator shall be responsible for
the administration of the Plan to the extent provided herein and except to the
extent that some other person or entity shall be expressly authorized by the
Board. The Plan Administrator shall not receive any compensation from the Plan
for his services as such, but may be reimbursed for reasonable expenses actually
incurred in the administration of the Plan.
     6.02 Expenses of Administration. The reasonable expenses incident to the
administration, management, and operation of the Plan, including (but not
limited to) the compensation of legal counsel, auditors, accountants, actuaries,
the Trustee, and investment managers, if any, and other costs such as
recordkeeping fees, proxy voting fees, communication costs, and the cost of
clerical and technical assistance which may be required, shall be payable from
the Participants’ accounts as a basis point charge to the unit value of the
Participant Investment Funds in which the accounts are invested. The Investment
Committee may provide that certain Plan expenses, other than those payable as a
basis point charge, shall be charged to a Participant’s accounts.
Notwithstanding the foregoing, the Employer, in its absolute discretion, may
elect at any time to pay part or all thereof directly, and any such election
shall not bind the Employer as to its right to elect with respect to the same or
other expenses at any other time to have such expenses paid from the
Participants’ accounts.
     6.03 Powers and Duties of the Plan Administrator. In addition to any
implied powers and duties which may be necessary to carry out the provisions of
the Plan and any explicit powers and duties set forth elsewhere in the Plan, the
Plan Administrator shall have the following specific discretionary powers and
duties:
          (a) To make and enforce such rules and regulations and adopt such
procedures as he shall deem necessary or proper for the efficient administration
of the Plan which are not inconsistent with the Code, ERISA, or any grant of
authority to another person hereunder, including without limitation rules to be
followed by

67



--------------------------------------------------------------------------------



 



Participants filing notices, elections, directions, and designations under the
Plan and for the furnishing and verification of evidence and proofs necessary to
establish the rights of any person to benefits under the Plan;
          (b) Subject to and consistent with the Code and ERISA, discretionary
authority and power to construe and interpret the Plan and to decide any and all
matters arising thereunder, including the right to (i) decide all questions of
eligibility for benefits; (ii) determine the amount, time, and manner of
payment; (iii) authorize the payment of benefits; (iv) remedy possible
ambiguities, inconsistencies, or omissions; provided, however, that all such
interpretations and decisions shall be applied in a uniform manner to all
Participants who are similarly situated; and (v) to determine all questions of
fact;
          (c) Subject to the provisions of Section 6.05, to make findings of
fact and determinations as to the rights of any person applying for benefits and
to afford any such person dissatisfied with any such findings or determinations
the right to a hearing thereof;
          (d) To obtain from the Employer and from the Participants, and provide
to the Trustee such information as shall be necessary for proper administration
of the Plan;
          (e) To authorize disbursements from the Participant Investment Funds
and to obtain from the Trustee such information concerning such disbursements as
shall be necessary for the proper administration of the Plan;
          (f) To supervise generally the administration of the Plan in
accordance with ERISA, including, without limitation, compliance with reporting
and disclosure requirements and the final review of claims and appeals by
Participants and their Beneficiaries;
          (g) To appoint or employ other persons or fiduciaries to carry out
various specific responsibilities concerning the administration of the Plan and
any other agents he deems advisable, including without limitation legal counsel,
auditors, and

68



--------------------------------------------------------------------------------



 



accountants, and to enter agreements for the performance of services on behalf
of the Plan; and
          (h) To allocate and delegate among or to any one or more person or
persons (including corporate persons) named by the Plan Administrator in
accordance with the provisions hereinafter, any of his powers, duties, and
fiduciary responsibilities, such allocation or delegation to be effected as
follows:
               (i) Fiduciary responsibilities may be allocated or delegated by
the Plan Administrator by naming in writing the named fiduciary to whom the
responsibility is allocated or delegated, with a description of the
responsibility and an outline of the duties involved;
               (ii) Such of his other powers, authority, and duties as he deems
proper and desirable for the efficient administration of the Plan may be
delegated to any officer or other administrative employee of the Employer.
     6.04 Powers and Duties of the Investment Committee. In addition to any
implied powers and duties which may be necessary to carry out the provisions of
the Plan and any explicit powers and duties set forth elsewhere in the Plan, the
Investment Committee shall have the following specific discretionary powers and
duties:
          (a) To appoint or employ, and to enter agreements with:
               (i) the Trustee;
               (ii) an investment manager or managers with power to direct the
investment, reinvestment, and other management of the acquisition and
disposition by the Trustee of all or a portion of any of the Participant
Investment Funds described in Section 4.02 (other than the Company Stock Fund),
if the Investment Committee determines in its sole discretion that an investment
manager or managers is necessary or desirable for management of all or any
portion of any such Participant Investment Fund; provided, however, that each
such investment manager shall acknowledge in writing that such investment
manager is a fiduciary with respect to the Plan, and:

69



--------------------------------------------------------------------------------



 



                    (A) shall be registered as an investment advisor under the
Investment Advisors Act of 1940; or
                    (B) shall be a bank, as defined in the Investment Advisors
Act of 1940; or
                    (C) shall be an insurance company qualified to perform
services with power to manage, acquire, or dispose of assets of the Plan under
the laws of more than one State; or
                    (D) if not registered as an investment advisor under the Act
by reason of paragraph (1) of section 203A(a) of the Investment Advisors Act of
1940, shall be registered as an investment advisor under the law of the State
(referred to in such paragraph (1)) in which it maintains its principal office
and place of business, and, at the time the investment advisor last filed the
registration form most recently filed by the investment advisor with such State
in order to maintain the investment advisor’s registration under the laws of
such State, shall also have filed a copy of such form with the Secretary of
Labor.
               (iii) an investment advisor who does not meet the qualifications
for an investment manager set forth in Paragraph (ii) above, provided that such
investment advisor may offer investment advisory services and recommendations to
the Trustee but shall have no power to cause the Trustee to act on such advice.
          (b) To direct the Trustee to invest and reinvest all or any portion or
portions of any of the Participant Investment Funds described in Section 4.02
held under the Trust Agreement as specified by the Investment Committee, in
interests in collective investment funds, group trusts, or other entities or in
other investments directed by the Investment Committee, and to exercise
ownership rights with respect to such interests or investments, all as specified
by the Investment Committee;
          (c) To perform any and all duties allocated to it by the Board or
required of it by the provisions of this Plan, the Code, or ERISA;

70



--------------------------------------------------------------------------------



 



          (d) To allocate and delegate among or to any one or more of its
members or officers, any subcommittees of the Investment Committee, and any
other person or persons (including corporate persons) named by it in accordance
with the provisions hereinafter, any of its powers, duties, and fiduciary
responsibilities (other than trustee responsibilities), such allocation or
delegation to be effected as follows:
               (i) Fiduciary responsibilities may be allocated or delegated by
the Investment Committee by naming in writing, including by recording in the
minutes of the Investment Committee’s meetings the named fiduciary to whom the
responsibility is allocated or delegated, with a description of the
responsibility and an outline of the duties involved;
               (ii) Except where a member of the Investment Committee, the
fiduciary so named shall indicate acceptance of the responsibility by executing
the written instrument naming such fiduciary, whereupon such executed instrument
shall be incorporated by this reference in the Plan;
               (iii) For the purpose of this Section 6.04(d), a trustee
responsibility is a responsibility to manage or control the assets of the Plan
other than the power to appoint an investment manager in accordance with
Section 6.04(a)(ii). The power to allocate or delegate responsibility to manage
the Participant Investment Funds described in Paragraph 4.02 may only be made in
accordance with such Section 6.04(a)(ii); and
               (iv) Such of its other powers, authority, and duties as it deems
proper and desirable may be delegated to any one of its members or officers or
to any officer or other administrative employee of the Employer, provided that
such delegation shall be noted in the minutes of the proceedings of the
Investment Committee or other writing;
          (e) To take all actions necessary to transfer Plan assets and
liabilities to another qualified plan subject to, and in accordance with the
provisions of applicable laws and Section 7.03, where such transfer is required
in connection with any

71



--------------------------------------------------------------------------------



 



transaction or event or series of events or transactions which may from time to
time be approved by the Board or approved pursuant to a delegation of authority
by the Board;
          (f) To take all actions necessary to amend the Plan to assume
liabilities, and to direct the Trustee to accept assets, of another qualified
plan subject to, and in accordance with the provisions of applicable law and
Section 7.03, required in connection with any transaction or event or series of
similar transactions or of similar events which may from time to time be
approved by the Board or approved pursuant to a delegation of authority from the
Board; and
          (g) To take such further action as the Investment Committee deems
appropriate, in regard to establishing and reviewing programs, guidelines,
policies, and objectives for investment of Plan assets, and reviewing investment
performance in terms of such programs, guidelines, policies, and objectives.
     6.05 Benefit Claims Procedure. The claim and appeal procedure herein
provided is intended to meet the requirements of ERISA and the regulations
thereunder. By virtue of such requirements, the procedure provided in this
Section 6.05 shall be the sole and exclusive procedure for claiming benefits or
appealing any denial of a claim for benefits under the Plan. This procedure
shall, in respect of all claims arising under the Plan, supersede and preempt
any and all procedures for settlement of disputes or resolution of grievances
under any other agreements or plans.
          (a) Claim. In the event of a claim by a Participant or a Participant’s
Beneficiary for or in respect of any benefit under the Plan or the method of
payment thereof, such Participant or Beneficiary shall present the reason for
his claim in writing to the Plan Administrator. The Plan Administrator shall,
within ninety (90) days after the receipt of such written claim, send written
notification to the Participant or Beneficiary as to its disposition, unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial ninety (90) day period. In no event shall such extension exceed a period
of ninety (90) days from the end of such initial period. The extension notice
shall indicate the

72



--------------------------------------------------------------------------------



 



special circumstances requiring an extension of time and the date by which the
Plan Administrator expects to render the final decision.
          (b) Denial. In the event the claim is wholly or partially denied, the
Plan Administrator’s written notification shall: (a) state the specific reason
or reasons for the denial, (b) contain specific references to pertinent Plan
provisions on which the denial is based, (c) provide a description of any
additional material or information necessary for the Participant or Beneficiary
to perfect the claim and an explanation of why such material or information is
necessary, and (d) set forth the procedure by which the Participant or
Beneficiary may appeal the denial of his claim. If no notice of denial is
provided within the time period set forth above, the claim shall be deemed to be
denied and the Participant or Beneficiary may proceed to appeal in accordance
with Paragraph (c) below.
          (c) Appeal. In the event a Participant or Beneficiary wishes to appeal
the denial of his claim, he may request a review of such denial by making
written application to the Claims Committee within sixty (60) days after receipt
of such written claim denial (or the date on which such claim is deemed denied
if notice is not received within the applicable time periods pursuant to
Paragraph (b) above). Such Participant or Beneficiary (or his duly authorized
representative) may, upon written request to the Claims Committee, review any
records of the Plan Administrator or other persons to whom fiduciary
responsibilities have been allocated or delegated hereunder which the Claims
Committee determines are pertinent to such claim, and submit in writing issues
and comments in support of his position.
          The Claims Committee shall notify the Participant or Beneficiary of
the Claims Committee’s final decision within 60 days after receipt of the
written appeal unless an extension of time is necessary due to special
circumstances. If an extension is required, the Claims Committee shall notify
the Participant, Beneficiary or authorized representative of the extension
within the initial review period and shall explain the special circumstances
requiring the extension within such initial 60-day period.

73



--------------------------------------------------------------------------------



 



          The final decision shall be in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant, and specific references to the pertinent Plan provisions on which the
decision is based. In addition the notice shall provide that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits, and shall contain a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA. If the claim has not
been granted and the notice is not furnished within the period of time specified
above, the claim shall be deemed denied. The decision on appeal shall be binding
on all parties.
          (d) Qualified Domestic Relations Order. Since separate procedures have
been adopted with respect to domestic relations orders, the service of a
domestic relations order on the Plan shall not be treated as a claim for
benefits as contemplated by this Section 6.05 and the foregoing procedure shall
not be followed in determining whether such an order constitutes a Qualified
Domestic Relations Order.
     6.06 Fiduciaries. Persons and entities named or referred to in the Plan,
including without limitation, members of the Investment Committee, members of
the Claims Committee, and the Plan Administrator may from time to time act in
respect of the Plan and/or the Trust Fund in a fiduciary capacity as to the
operation and administration of the Plan and/or the Trust Fund, as well as in a
non-fiduciary capacity on behalf of an Employer as a sponsor of the Plan and/or
settlor of the Trust Fund. Except as expressly provided in the Plan, no
reference in the Plan to any particular act, duty, or responsibility by any
person or entity is intended to ascribe a fiduciary or non-fiduciary role
thereto.
          For purposes of ERISA Section 402(a), “named fiduciaries” for the Plan
shall include: the Finance Committee of the Board, insofar as it appoints the
persons to serve on the Investment Committee and has oversight responsibility
for review of certain actions taken by the Investment Committee; the Plan
Administrator with respect to the control and management of the operation and
administration of the Plan and

74



--------------------------------------------------------------------------------



 



compliance with the reporting and disclosure requirements of ERISA and the Code;
the Investment Committee with respect to control and management of the Trust
Fund; and the Claims Committee with respect to adjudication of claim appeals. In
addition, the Trustee shall be the named fiduciary or named fiduciaries with
respect to the management, control, custody, and investment of the Trust Fund or
specified portions thereof, except to the extent: (a) an investment manager has
been appointed to manage and/or acquire and dispose of investments as
contemplated by Paragraph 6.05(h)(2), in which case such investment manager
shall be the named fiduciary with respect to the management, acquisition, and
disposition of such investments: or (b) the Trustee has been directed by the
Investment Committee to invest or reinvest, and exercise ownership rights with
respect to, interests in collective investment funds, trusts, or other entities
or other investments as contemplated by Paragraph 6.05(i), in which case the
Investment Committee shall be the named fiduciary with respect to the
management, acquisition, and disposition of such interests and investments.
     6.07 Adequacy of Communications; Reliance on Reports and Certificates. All
notices, elections, applications, directions, or other communications given,
made, filed, delivered, or transmitted by or for an Employee or Participant in
pursuance of the provisions of this Plan shall not be deemed to have been duly
given, made, filed, delivered, transmitted, or received unless the same shall be
in writing on such form as is made available by the Plan Administrator or the
Trustee for that purpose and until the same shall actually be received at the
locations specified on such form.
          Any person acting upon notices, directions, or other communications
given, made, delivered, or transmitted by the Investment Committee may rely on
any documents signed by the chairman or secretary of the Investment Committee or
by any one or more of its members or Company officers or employees authorized by
the Committee to certify its actions.
          The Investment Committee, the Claims Committee or any of their members
will be entitled to rely conclusively upon any information, including without

75



--------------------------------------------------------------------------------



 



limitation, all tables, valuations, certificates, opinions, and reports, which
is furnished by the Trustee, any auditor, accountant, legal counsel, or other
person who is employed or engaged for the purpose of assisting such Committees
in the performance of their responsibilities hereunder and as to whom the
members of the applicable Committee have no reason to doubt the competence,
integrity, or responsibility.
     6.08 Indemnification. The Company agrees to indemnify each member of the
Investment Committee or the Claims Committee who is its employee or the employee
of an Affiliated Company against any and all claims, loss, damage, expense, and
liability from any act or failure to act unless the same is judicially
determined to be the result of such member’s gross negligence or willful
misconduct, except as otherwise prohibited by applicable law.
     6.09 Member’s Own Participation. No member of the Investment Committee or
the Claims Committee may act, vote, or otherwise influence a decision of the
Committee relating solely to his own participation under the Plan.
     6.10 Elections. Exhibit III attached hereto, entitled “Plan Elections”,
sets forth elections under the Plan made by the Company or its delegates or
officers, including the Vice-President Human Resources, the Plan Administrator
or his delegates, or others (but not Participants, spouses, beneficiaries,
alternate payees or other Participants or payees) in regard to elections made
under the Plan or applicable law, whether or not specifically referenced in the
Plan, and is designed to include only those elections required by applicable law
to be specified in the Plan, but may include other elections as well.

76



--------------------------------------------------------------------------------



 



ARTICLE VII
AMENDMENT, CORRECTION AND DISCONTINUANCE
     7.01 Right to Amend or Terminate.
          (a) The Company intends and expects to continue the Plan indefinitely.
Nevertheless, (i) the Company reserves the right to terminate the Plan or amend
or modify it from time to time and (ii) each Employer reserves the right to
suspend, terminate, or completely discontinue contributions under the Plan with
respect to itself and its Employees and their Beneficiaries. Action to terminate
the Plan may be taken only by the Board, by its resolutions, duly adopted. The
Investment Committee may act on behalf of the Company and without action by or
approval of the Board, to add or discontinue Participant Investment Funds. Any
other action referred to in this subsection and not determined by the Company’s
general counsel to be in contravention of law may be taken on behalf of the
Company by the Chairman of the Board evidenced by a resolution, certificate, new
or revised Plan text, or other writing; provided that, only the Board may
approve a Plan amendment which (A) would materially increase aggregate accrued
benefits under, materially change the benefit formula provided by, or materially
increase the cost of the Plan, so long as persons designated by the Board as
“Executive Officers” for purposes of the U.S. Securities laws are Participants
in the Plan; or (B) would freeze benefit accruals, materially reduce benefit
accruals, or otherwise materially change the benefits under the Plan; or
(C) would constitute the exercise of power or function herein assigned to the
Finance Committee of the Board, the Investment Committee, the Plan
Administrator, or the Claims Committee. The Chairman may delegate the authority
described in the preceding sentence in writing.
          (b) Notwithstanding Paragraph (a), no action to terminate, amend, or
modify the Plan described therein shall adversely affect Participants who shall
have retired under the Plan prior to such action, nor shall any amendment have
the effect of decreasing the nonforfeitable percentage or the amount of a
Participant’s accounts except as permitted by Code Section 411(d)(6) and the
regulations thereunder. No

77



--------------------------------------------------------------------------------



 



amendment shall be made to this Plan which eliminates a subsidy or an optional
form of benefit available to a Participant except as permitted by Code
Section 411(d)(6) and the regulations thereunder.
          (c) Notwithstanding any of the foregoing provisions of this Section,
any modification or amendment of the Plan may be made retroactively, if
necessary or appropriate to qualify or maintain the Plan and/or the Trust Fund
as a plan and/or trust meeting the requirements of the Code and ERISA, or any
other provision of law, as now in effect or hereafter amended or adopted, and
any regulation issued thereunder. If the Plan is terminated by the Company, all
amounts credited to each of such Participant’s accounts in respect of Before-Tax
Contributions, After-Tax Contributions, Catch-up Contributions, Company Core
Contributions, and Company Matching Contributions shall be distributed by the
Trustee to any such Participant so affected by such discontinuance or to his or
her designated Beneficiary as soon as practicable (to the extent permitted under
applicable law), with distributions to be made in accordance with the directions
of the Plan Administrator.
          (d) Upon the Plan’s termination or partial termination, the rights of
all affected Participants to benefits accrued to the date of such termination or
partial termination, to the extent not yet vested, shall be nonforfeitable.
     7.02 Corpus and Income Not to be Diverted. Notwithstanding any power of
discontinuance or amendment reserved in the Plan or Trust Agreement, it shall be
impossible at any time for any part of the corpus and income of the Trust Fund
held for the benefit of Participants and their Beneficiaries to be used for, or
diverted to, purposes other than for the exclusive benefit of such Participants
or their Beneficiaries and defraying reasonable expenses of administering the
Plan. Notwithstanding the foregoing:
          (a) All contributions made to the Plan are conditioned upon their
deductibility in full under Code Section 404, or any statute of similar import.
If all or any portion of a contribution is determined

78



--------------------------------------------------------------------------------



 



to be not deductible, the amount so determined to be non-deductible shall be
returned to the Employer, if the Employer so directs the Trustee, within one
(1) year of the determination of the disallowance of the deduction.
          (b) A contribution made by a mistake of fact shall be returned to the
Employer within one (1) year after the payment of the contribution, if the
Employer so directs the Trustee.
     7.03 Merger or Consolidation of Plan.
          (a) The Plan shall not be terminated automatically by the Company’s
acquisition by or merger into any other company, but the Plan shall be continued
after such merger if the successor company agrees to continue the Plan. All
rights to amend, modify, suspend, or terminate the Plan shall be transferred to
the successor company, effective as of the date of the merger, without the need
for a specific Plan amendment.
          (b) The Plan shall not merge or consolidate with, or transfer its
assets or liabilities to, any other plan unless each Participant would (if the
Plan then terminated) be entitled to receive a benefit after the merger,
consolidation, or transfer which is equal to or greater than the benefit he
would have been entitled to receive immediately before the merger,
consolidation, or transfer (if the Plan had been terminated).
     7.04 Correction. Any operational or qualification defect or failure of this
Plan of any kind whatsoever may be corrected pursuant to any program of
voluntary correction sponsored by the Internal Revenue Service or the Department
of Labor, or any other agency of the Federal government or pursuant to
applicable law, regulations or rulings, to the extent determined by, and at the
sole discretion of, the Chairman of the Board.

79



--------------------------------------------------------------------------------



 



ARTICLE VIII
GENERAL PROVISIONS
     8.01 Nonalienation of Benefits. Except as may be otherwise required by law,
no benefit payable under the Plan or any interest of any Participant arising out
of or created by this Plan, either before or after retirement, shall be subject,
either voluntarily or involuntarily, to anticipation, assignment, pledge,
execution, attachment, garnishment, or alienation. Any attempt to assign or
alienate a benefit payable under the Plan shall be void. Also, except as may
otherwise be required by law, no such benefit or interest will in any manner be
liable for or subject to the debts, liabilities, contract, engagements, or torts
of any Participant. This Section 8.01 also shall apply to the creation,
assignment, or recognition of a right to any benefit payable with respect to a
Participant pursuant to a domestic relations order, unless such order is
determined by the Plan Administrator to be a Qualified Domestic Relations Order.
In the case of a Qualified Domestic Relations Order, distributions shall be made
in accordance with and shall be governed by procedures adopted by the Plan
Administrator. Notwithstanding any other provisions of the Plan, to the extent
permitted under the provisions of Code Sections 401(a)(13)(C) and (D), or under
other applicable law, a Participant or Beneficiary may have his benefits reduced
in the event of his willful breach of fiduciary duty to the Plan or his criminal
act against the Plan.
     8.02 Payments to Minors, Incompetents, and Related Situations. If a
Participant or Beneficiary entitled to receive any benefits hereunder is a
minor, is adjudged to be legally incapable of giving valid receipt and discharge
for such benefits, or is unable to care for his affairs because of illness,
accident, mental disability, or similar circumstances, such benefits shall be
paid to such person as the Plan Administrator shall designate or to the duly
appointed guardian. Such payment shall be deemed a complete discharge of any
liability for such benefits under the Plan.
     8.03 Unclaimed Accounts — Trust Funds. No interest shall accrue to or for
the account of Participants or their Beneficiaries during any period that any
distribution hereunder shall remain unclaimed. If any distribution made by the
Trustee

80



--------------------------------------------------------------------------------



 



from any of the Participant Investment Funds remains unclaimed for a period of
six (6) months, the Trustee shall notify the Plan Administrator, who will
promptly attempt to locate the person entitled to receive such distribution.
     8.04 No Guarantee of Employment. The Plan shall not be deemed to be in
consideration of, or an inducement for, the employment of any person by the
Company or any Affiliated Company. Nothing contained in the Plan shall be deemed
to give any employee the right to be retained in the service of the Company or
any Affiliated Company or to interfere with the right of the Company or any
Affiliated Company to discharge or to terminate the service of any employee at
any time without regard to the effect such discharge or termination may have on
any rights under the Plan.
     8.05 Governing Law. The Plan, the Trust Agreement, and all amendments
thereto shall be construed, whenever possible, to be in conformity with the
requirements of the Code and ERISA, and according to the laws of the
Commonwealth of Pennsylvania (including its statute of limitations provisions,
but excluding its choice of law provisions) to the extent not preempted by
applicable federal law.
     8.06 Gender, Number, and Headings.
          (a) As used herein, the pronouns “he”, “him”, or “his”, referring to
an Employee, Participant, Beneficiary, or any other person, shall also be deemed
to refer to and include the feminine gender.
          (b) Whenever any words are used herein in the singular or plural, they
shall be construed as if they were also used in the plural or singular,
respectively, in all cases where applicable.
          (c) Headings of Articles and Sections of the Plan are inserted for
convenience of reference only and as such they constitute no part of the Plan
and are not to be considered in the meaning or construction thereof.

81



--------------------------------------------------------------------------------



 



          (d) Any reference to the Code or ERISA or a section thereunder or a
regulation thereunder shall also refer to any successor statute, successor
section, or successor regulation.
     8.07 Severability. Each provision of the Plan shall be independent of each
other provision of the Plan and if any provision of the Plan proves to be, or is
held by any court, tribunal, board, or authority of competent jurisdiction to
be, void or invalid as to any Participant or group of Participants, such
provision shall be disregarded and deemed to be null and void and not part of
the Plan; but such invalidation of any such provision shall not otherwise impair
or affect this Plan or any of the other provisions or terms hereof.
     8.08 Obligations of the Employer. No Employer shall have any liability with
respect to payments of benefits under the Plan and each Participant and
Beneficiary shall look solely to the Trust Fund for any payments or benefits
under the Plan. Upon total or partial termination of the Plan, no Employer shall
have any further liability either to provide benefits to those employees
affected by such total or partial termination (whether or not such benefits are
then in pay status) or to make any further contributions to or under the Plan in
respect of such employees.
     8.09 Effective Date. The amended and restated Plan as herein set forth is
effective as of October 1, 2006, except for provisions which indicate a later
effective date.
     8.10 Uniformed Services Employment and Reemployment Rights Act.
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u).
     8.11 Use of Electronic Media; Adjustment of Certain Time Periods.
Notwithstanding any provision herein which requires notices, consents,
elections, or other actions under the Plan to be effectuated through a writing,
such notices, consents, elections, or other actions may be effectuated through
the use of electronic media, if so

82



--------------------------------------------------------------------------------



 



provided in procedures established by the Plan Administrator consistent with
Department of Labor or Internal Revenue Service pronouncements or other
applicable law. Moreover, any time periods set forth herein for providing
notices, making elections, granting consents, or taking other actions which are
based upon time limits established under applicable law shall be deemed to be
automatically amended, without the necessity of a formal amendment, to reflect
any subsequent modification of those deadlines through Department of Labor or
Internal Revenue Service pronouncements or other changes in applicable law.
          IN WITNESS WHEREOF, this Air Products and Chemicals, Inc. Retirement
Savings Plan, as amended and restated effective January 1, 2006, with amendments
through September 30, 2007, has been duly executed on behalf of Air Products and
Chemicals, Inc.

             
 
                    AIR PRODUCTS AND CHEMICALS, INC.
 
           
 
      By:    
 
           
 
             Vice President-Human Resources
ATTEST:
           
 
           
 
           
    Assistant Secretary
           

83



--------------------------------------------------------------------------------



 



APPENDIX A
PARTICIPANT INVESTMENT FUNDS
Effective as of September 1, 2006
Tier 1 – Life Cycle Investment Options

<   SSgA Age-Based Lifetime Income Strategy   <   SSgA Age-Based
2010/2020/2030/2040 Funds

Tier 2 – Core Investment Options

<   SSgA Stable Value Fund   <   Western Asset Core Plus Bond – Institutional
Class (Ticker Symbol: WACPX)   <   Dodge & Cox Balanced Fund (Ticker Symbol:
DODBX)   <   Vanguard Windsor II Fund – Admiral Shares (Ticker Symbol: VWNAX)  
<   SSgA S&P 500® Flagship Fund   <   Fidelity Select Equity Small
Capitalization Collective Trust   <   American Funds® Growth Fund of America® —
R5 Class (Ticker Symbol: RGAFX)   <   Fidelity International Discovery Fund
(Ticker Symbol: FIGRX)   <   Air Products Company Stock Fund

Note: Prior to October 1, 2007, this fund is technically comprised of two funds
– the Air Products Company Stock Fund – Current Year and the Air Products
Company Stock Fund – ESOP. Effective October 1, 2007, the two funds will be
merged into a single fund called the Air Products Company Stock Fund.
Tier 3 – Self-Directed Brokerage

<   Fidelity Retirement Government Money Market Portfolio   <   Fidelity
BrokerageLink®

A-1



--------------------------------------------------------------------------------



 



EXHIBIT I
ELIGIBLE NONUNION HOURLY LOCATIONS DESIGNATED
BY VICE PRESIDENT — HUMAN RESOURCES
EFFECTIVE AS OF OCTOBER 1, 2006:

          Designated     Terminal     For 125% of     Base Salary
ASHLAND, KY
  YES
BETHLEHEM, AR
  YES
BURNS HARBOR, IN
  NO
BUTLER, IN
  YES
CAMDEN, SC
  YES
CHANDLER, AZ
  YES
CONVENT, LA
  NO
CONYERS, GA
  YES
CREIGHTON, PA (effective 10/1/2002)
  YES
DECATUR, AL
  YES
DEER PARK, TX
  NO
DELAWARE CITY, DE
  NO
GLENMONT, NY
  YES
GRAY, TN
  YES
LANCASTER, PA
  YES
LAPORTE, TX
  YES
LA VERGNE, TN
  NO
LIBERAL, KS
  YES
MANALAPAN, NJ
  NO
MIDLOTHIAN, TX
  YES
NIAGARA FALLS, NY
  YES
NORTH BALTIMORE, OH
  YES
OAK CREEK, WI
  YES
ORLANDO, FL
  YES
PACE, FL
  YES
PARKERSBURG, WV
  YES
PRYOR, OK
  YES
REIDSVILLE, NC
  YES
SHAKOPEE, MN
  YES
SMITHVILLE, MO
  NO
SPARROWS POINT, MD – DRIVERS
  YES
SUFFIELD, CT
  YES

I-1



--------------------------------------------------------------------------------



 



EXHIBIT II
FORMS OF DISTRIBUTION AVAILABLE TO PARTICIPANTS WHO HAD AMOUNTS
TRANSFERRED TO THE PLAN FROM THE IGS SAVINGS PLAN
     (i) Forms of Payments to Participants. Participants who were previously
participants in the IGS Savings Plan shall continue to have available under the
Plan the forms of payment which were available under the IGS Savings Plan, in
addition to the forms of benefit provided for in Article V of the Plan;
provided, however, that distribution shall automatically be made in the form of
a lump sum if the value of the aggregate amounts credited to the Participant’s
Plan accounts does not exceed the amount set forth in Paragraph 3.10(c) of the
Plan. Such forms of payment shall be available with respect to the balance of
the Participant’s account which was transferred from the IGS Savings Plan to the
Plan in connection with the merger of the IGS Savings Plan effective March 31,
2000.
          Any distributions made pursuant to this Exhibit II or under Article V
must satisfy the requirements of Code Section 401(a)(9) and the regulations
thereunder, including the minimum distribution incidental benefit requirement.
The former IGS Savings Plan Participant shall have the ability to recalculate
annually the life expectancy of the Participant and the Participant’s Spouse.
Any recalculation of life expectancy shall be done in accordance with Code
Section 401(a)(9) and the regulations thereunder.
          (1) Normal Form of Payment. Unless the Participant elects otherwise
the aggregate amount credited to the Participant’s Plan accounts shall be made
in a lump sum. The normal form of payment shall be automatic, unless the
Participant files a written request with the Administrator prior to the date on
which the aggregate amounts credited to the Participant’s Plan accounts are
automatically payable, electing an optional form of payment.

II-1



--------------------------------------------------------------------------------



 



          (2) Optional Forms of Payment.
     (a) The Participant shall have the right to receive the aggregate amounts
credited to his or her Participant Plan accounts in monthly, quarterly,
semi-annual or annual payments from the Plan over any period not extending
beyond the life expectancy of the Participant and his or her Beneficiary.
     (b) A direct rollover will be available to the Participant and/or the
Spouse under the terms of Section 5.03.
     (ii) Forms of Death Benefit Distributions.
          (1) Spousal Death Benefit. On the death of a Participant, the
aggregate amounts credited to the Participant’s Plan accounts will be paid to
the Participant’s Surviving Spouse, or if the Surviving Spouse has consented in
a manner conforming to a Qualified Election, then to the Participant’s
Designated Beneficiary.
          The Surviving Spouse may elect to have distribution of the aggregate
amounts credited to the Participant’s Plan Accounts commence within the 90-day
period following the date of the Participant’s death. The aggregate amount
credited to the Participant’s Plan Accounts shall be adjusted for gains or
losses occurring after the Participant’s death in accordance with the provisions
of the Plan governing the adjustment of account balances for other types of
distributions.
          The Participant may waive the spousal death benefit described in this
Section B(1) of this Exhibit II at any time provided that no such waiver shall
be effective unless it is a Qualified Election.
          (2) Qualified Election. Any election to waive the spousal death
benefit of Section B(2) of this Exhibit II shall not be effective unless:
     (a) the Participant’s Spouse consents in writing to the election;
     (b) the election designates a specific beneficiary, including any class of
beneficiaries or any contingent beneficiaries, which may not be changed

II-2



--------------------------------------------------------------------------------



 



without spousal consent (or the Spouse expressly permits designations by the
Participant without any further spousal consent);
     (c) the Spouse’s consent acknowledges the effect of the election.
          If it is established to the satisfaction of the Administrator that
there is no Spouse or that the Spouse cannot be located, a waiver will be deemed
a Qualified Election. Any consent by a Spouse obtained under this provision (or
establishment that the consent of a Spouse may not be obtained) shall be
effective only with respect to such Spouse. A consent that permits designations
by the Participant without any requirement of further consent by such Spouse has
the right to limit consent to a specific beneficiary, and a specific form of
benefit where applicable, and that the Spouse voluntarily elects to relinquish
either or both of such rights. A revocation of a prior waiver may be made by a
Participant without the consent of the Spouse at any time before the
commencement of benefits. The number of revocations shall not be limited.
     (iii) Other Distribution Provisions.
          (1) Participant Dies After Distribution Has Begun. In the event a
Participant dies after the distribution of the aggregate amounts credited to the
Participant’s Plan accounts pursuant to Code Section 401(a)(9) has begun, the
distribution of the such aggregate amounts will continue to be distributed at
least as rapidly as under the method of distribution being used prior to the
Participant’s death.
          (2) Participant Dies Before Distribution Has Begun. In the event a
Participant dies before the distribution of the aggregate amounts credited to
the Participant’s Plan accounts pursuant to Code Section 401(a)(9) has begun,
the distribution of the such aggregate amounts will be completed by December 31
of the calendar year containing the fifth anniversary of the Participant’s death
except to the extent that an election is made to receive distributions in
accordance with (a) or (b) below.

II-3



--------------------------------------------------------------------------------



 



     (a) If any portion of the aggregate amounts credited to the Participant’s
Plan accounts is payable to a Designated Beneficiary, distributions may be made
over the life or over a period certain not greater than the life expectancy of
the Designated Beneficiary commencing on or before December 31 of the calendar
year immediately following the calendar year in which the Participant died;
     (b) If the Designated Beneficiary is the Participant’s Surviving Spouse,
the date distributions are required to begin in accordance with (a) above shall
not be earlier than the later of (1) December 31 of the calendar year
immediately following the calendar year in which the Participant died or
(2) December 31 of the calendar year in which the Participant would have
attained age 701/2.
          If the Participant has not made an election pursuant to this
Section C(2) of this Exhibit II by the time of his or her death, the
Participant’s Designated Beneficiary must elect the method of distributions no
later than the earlier of: (1) December 31 of the calendar year in which
distributions would be required to begin under this section, or (2) December 31
of the calendar year which contains the fifth anniversary of the date of death
of the Participant. If the Participant has no Designated Beneficiary, or if the
Designated Beneficiary does not elect a method of distribution, then
distributions of the aggregate amounts credited to the Participant’s Plan
accounts must be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.
          For purposes of this Section C(2) of this Exhibit II, if the Surviving
Spouse dies after the Participant, but before the payments to such Spouse begin,
the provisions of this Section C(2) of this Exhibit II with the exception of
paragraph (b) therein, shall be applied as if the Surviving Spouse were the
Participant. For the purposes of Sections C(1) and C(2) of this Exhibit II,
distribution of the aggregate amounts credited to the Participant’s Plan
accounts is considered to begin on the last Business Day of March of the
calendar year, which follows the calendar year in which the Participant would
have attained age 701/2 (or, if the preceding sentence is applicable, the date
distribution is required to begin to the Surviving Spouse).

II-4



--------------------------------------------------------------------------------



 



          (3) Payment to Minor. For purposes of this Exhibit II, if an amount is
payable to either a minor or an individual who has been declared incompetent,
the benefits shall be paid to the legally appointed guardian for the benefit of
said minor or incompetent individual, unless the court which appointed the
guardian has ordered otherwise.
          (4) Definitions. For purposes of this Exhibit II, the following
definitions shall apply:
     (a) Designated Beneficiary — The individual who is designated as the
beneficiary under the Plan in accordance with Code Section 401(a)(9) and the
regulations thereunder.
     (b) Spouse or Surviving Spouse — The Spouse or Surviving Spouse of the
Participant, provided that a former Spouse will be treated as the Spouse or
Surviving Spouse and a current Spouse will not be treated as the Spouse or
Surviving Spouse to the extent provided under a Qualified Domestic Relations
Order as described in Code Section 414(p).

II-5



--------------------------------------------------------------------------------



 



EXHIBIT III
PLAN ELECTIONS
          The following elections have been made in accordance with various
sections of the Plan and are applicable only with respect to the Plan Years
specifically indicated below, except as otherwise required by applicable law:

          Year Election Applies   Applicable Plan Section   Election
1997
  3.07(b)(i),(ii), and (iii) (pages 30-33)   Current year data used to perform
ADP, ACP, and multiple use testing.

This Exhibit III may be revised from time to time by the Vice President — Human
Resources without amendment to the Plan, provided his/her signature appears
below along with the Signature Date.

III-1



--------------------------------------------------------------------------------



 



SCHEDULE I
PARTICIPATING EMPLOYERS
AS OF 1 JUNE 2007

              Participating Employer     Name of Affiliated Company  
Designation Date   Revocation Date
Air Products Energy Enterprising, Inc.
  Continuing   N/A
Air Products Helium, Inc.
  Continuing   N/A
Air Products, L.P.
  1 October 1999   N/A
Air Products Manufacturing Co., Inc.
  Continuing   N/A
Air Products Polymers
  1 October 1998   N/A
Air Products LLC
  1 June 2007   N/A

S-1